Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing F INANCIAL S TATEMENTS ReliaStar Life Insurance Company Select*Life Variable Account Year ended December 31, 2006 with Report of Independent Registered Public Accounting Firm This page intentionally left blank. RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Financial Statements Year ended December 31, 2006 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 3 Statements of Operations 20 Statements of Changes in Net Assets 40 Notes to Financial Statements 65 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ReliaStar Life Insurance Company We have audited the accompanying statements of assets and liabilities of the Divisions constituting ReliaStar Life Insurance Company Select*Life Variable Account (the Account) as of December 31, 2006, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: AIM Variable Insurance Funds: ING Investors Trust (continued): AIM V.I. Demographic Trends Fund - Series I Shares ING MarketPro Portfolio - Institutional Class American Funds Insurance Series: ING MarketStyle Growth Portfolio - Institutional Class American Funds Insurance Series® Growth Fund - Class 2 ING MarketStyle Moderate Growth Portfolio - Institutional Class American Funds Insurance Series® Growth Income Fund - Class 2 ING MarketStyle Moderate Portfolio - Institutional Class American Funds Insurance Series® International Fund - Class 2 ING Marsico Growth Portfolio - Institutional Class Fidelity® Variable Insurance Products: ING Marsico International Opportunities Fidelity® VIP Equity-Income Portfolio - Initial Class Portfolio - Institutional Class Fidelity® VIP Growth Portfolio - Initial Class ING MFS Total Return Portfolio - Institutional Class Fidelity® VIP High Income Portfolio - Initial Class ING MFS Utilities Portfolio - Institutional Class Fidelity® VIP Overseas Portfolio - Initial Class ING MFS Utilities Portfolio - Service Class Fidelity® Variable Insurance Products II: ING Oppenheimer Main Street Portfolio® - Institutional Class Fidelity® VIP Asset Manager SM Portfolio - Initial Class ING Pioneer Fund Portfolio - Institutional Class Fidelity® VIP Contrafund® Portfolio - Initial Class ING Pioneer Fund Portfolio - Service Class Fidelity® VIP Index 500 Portfolio - Initial Class ING Pioneer Mid Cap Value Portfolio - Institutional Class Fidelity® VIP Investment Grade Bond Portfolio - Initial Class ING Stock Index Portfolio - Institutional Class ING Investors Trust: ING T. Rowe Price Capital Appreciation ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING BlackRock Large Cap Growth Portfolio  Institutional Class ING UBS U.S. Allocation Portfolio - Service Class ING BlackRock Large Cap Growth Portfolio - Service Class ING Van Kampen Equity Growth Portfolio - Institutional Class ING BlackRock Large Cap Value Portfolio - Institutional Class ING Van Kampen Growth and Income Portfolio - Service Class ING Evergreen Health Sciences Portfolio - Institutional Class ING Van Kampen Real Estate Portfolio - Institutional Class ING Evergreen Health Sciences Portfolio - Service Class ING VP Index Plus International Equity Portfolio - Service Class ING Evergreen Omega Portfolio - Institutional Class ING Wells Fargo Small Cap Disciplined ING FMR SM Diversified Mid Cap Portfolio - Institutional Class Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Service Class ING Partners, Inc.: ING FMR SM Large Cap Growth Portfolio - Institutional Class ING American Century Large Company Value ING FMR SM Mid Cap Growth Portfolio - Institutional Class Portfolio - Initial Class ING Global Resources Portfolio - Institutional Class ING American Century Select Portfolio - Initial Class ING International Portfolio - Service Class ING American Century Small-Mid Cap Value ING JPMorgan Emerging Markets Equity Portfolio - Initial Class Portfolio - Institutional Class ING Baron Small Cap Growth Portfolio - Initial Class ING JPMorgan Small Cap Core Equity ING Columbia Small Cap Value II Portfolio - Initial Class Portfolio - Institutional Class ING Fundamental Research Portfolio - Initial Class ING JPMorgan Value Opportunities Portfolio - Institutional Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Julius Baer Foreign Portfolio - Institutional Class ING Legg Mason Partners Aggressive Growth ING Legg Mason Value Portfolio - Institutional Class Portfolio - Initial Class ING LifeStyle Aggressive Growth Portfolio - Institutional Class ING Lord Abbett U.S. Government Securities ING LifeStyle Growth Portfolio - Institutional Class Portfolio - Initial Class ING LifeStyle Moderate Growth Portfolio - Institutional Class ING Neuberger Berman Partners Portfolio - Initial Class ING LifeStyle Moderate Portfolio - Institutional Class ING Neuberger Berman Regency Portfolio - Initial Class ING Limited Maturity Bond Portfolio - Service Class ING Oppenheimer Global Portfolio - Initial Class ING Liquid Assets Portfolio - Institutional Class ING Oppenheimer Strategic Income Portfolio - Service Class ING Lord Abbett Affiliated Portfolio - Institutional Class ING PIMCO Total Return Portfolio - Initial Class ING Partners, Inc. (continued): ING VP Balanced Portfolio, Inc.: ING T. Rowe Price Diversified Mid Cap Growth ING VP Balanced Portfolio - Class I Portfolio - Initial Class ING VP Intermediate Bond Portfolio: ING UBS U.S. Large Cap Equity Portfolio - Initial Class ING VP Intermediate Bond Portfolio - Class I ING Van Kampen Comstock Portfolio - Initial Class Neuberger Berman Advisers Management Trust: ING Van Kampen Equity and Income Portfolio - Initial Class Neuberger Berman AMT Growth Portfolio® - Class I ING Strategic Allocation Portfolios, Inc.: Neuberger Berman AMT Limited Maturity Bond ING VP Strategic Allocation Conservative Portfolio - Class I Portfolio® - Class I ING VP Strategic Allocation Growth Portfolio - Class I Neuberger Berman AMT Socially Responsive ING VP Strategic Allocation Moderate Portfolio - Class I Portfolio® - Class I ING Variable Portfolios, Inc.: Pioneer Variable Contracts Trust: ING VP Index Plus LargeCap Portfolio - Class I Pioneer Small Cap Value VCT Portfolio - Class I ING VP Index Plus MidCap Portfolio - Class I Premier VIT: ING VP Index Plus SmallCap Portfolio - Class I Premier VIT OpCap Managed Portfolio ING VP Value Opportunity Portfolio - Class I Putnam Variable Trust: ING Variable Products Trust: Putnam VT Diversified Income Fund - Class IA Shares ING VP High Yield Bond Portfolio - Class I Putnam VT Small Cap Value Fund - Class IA Shares ING VP International Value Portfolio - Class I ING VP MidCap Opportunities Portfolio - Class I ING VP Real Estate Portfolio - Class I ING VP SmallCap Opportunities Portfolio - Class I We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Accounts internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2006, by correspondence with the transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective Divisions constituting ReliaStar Life Insurance Company Select*Life Variable Account at December 31, 2006, the results of their operations and changes in their net assets for the periods disclosed in the financial statements, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia March 23, 2007 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) American American American Funds Funds Funds Insurance Insurance Fidelity® VIP Fidelity® VIP Insurance Series® Growth Series® Equity-Income Contrafund® Series® Growth Income Fund - International Portfolio - Portfolio - Fund - Class 2 Class 2 Fund - Class 2 Initial Class Initial Class Assets Investments in mutual funds at fair value $ 55,783 $ 37,955 $ 40,541 $ 126,507 $ 130,851 Total assets Liabilities Payable to related parties - - - 2 - Total liabilities - - - 2 - Net assets $ 55,783 $ 37,955 $ 40,541 $ 126,505 $ 130,851 Total number of mutual fund shares Cost of mutual fund shares $ 46,715 $ 33,302 $ 31,133 $ 107,493 $ 88,700 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING BlackRock Fidelity® VIP ING Large Cap ING BlackRock Fidelity® VIP Investment AllianceBernstein Growth Large Cap Index 500 Grade Bond Mid Cap Growth Portfolio - Value Portfolio Portfolio - Portfolio - Portfolio - Institutional - Institutional Initial Class Initial Class Institutional Class Class Class Assets Investments in mutual funds at fair value $ 5,161 $ 17,127 $ 1,353 $ 258 $ 11,798 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 5,161 $ 17,127 $ 1,353 $ 258 $ 11,798 Total number of mutual fund shares Cost of mutual fund shares $ 4,175 $ 17,247 $ 1,539 $ 258 $ 9,855 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING FMR SM ING FMR SM ING Evergreen ING Evergreen ING FMR SM Large Cap Mid Cap Health Sciences Omega Diversified Mid Growth Growth Portfolio - Portfolio - Cap Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 1,312 $ 109,063 $ 3,525 $ 150,827 $ 2,269 Total assets Liabilities Payable to related parties - - - 2 - Total liabilities - - - 2 - Net assets $ 1,312 $ 109,063 $ 3,525 $ 150,825 $ 2,269 Total number of mutual fund shares Cost of mutual fund shares $ 1,233 $ 100,110 $ 3,737 $ 148,907 $ 1,979 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING JPMorgan ING JPMorgan ING Global Emerging ING JPMorgan Value Resources ING Markets Equity Small Cap Core Opportunities Portfolio - International Portfolio - Equity Portfolio Portfolio - Institutional Portfolio - Institutional - Institutional Institutional Class Service Class Class Class Class Assets Investments in mutual funds at fair value $ 9,885 $ 798 $ 1,971 $ 38,672 $ 44,858 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 9,885 $ 798 $ 1,971 $ 38,672 $ 44,858 Total number of mutual fund shares Cost of mutual fund shares $ 9,502 $ 758 $ 1,719 $ 33,373 $ 37,148 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING LifeStyle ING LifeStyle ING Julius ING Legg Aggressive ING LifeStyle Moderate Baer Foreign Mason Value Growth Growth Growth Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 10,259 $ 5,632 $ 2,722 $ 7,831 $ 2,735 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 10,259 $ 5,632 $ 2,722 $ 7,831 $ 2,735 Total number of mutual fund shares Cost of mutual fund shares $ 8,641 $ 5,062 $ 2,513 $ 7,315 $ 2,581 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Lord ING LifeStyle Abbett Moderate ING Limited ING Liquid Affiliated ING MarketPro Portfolio - Maturity Bond Assets Portfolio Portfolio - Portfolio - Institutional Portfolio - - Institutional Institutional Institutional Class Service Class Class Class Class Assets Investments in mutual funds at fair value $ 698 $ 14,188 $ 50,723 $ 234 $ 51 Total assets 51 Liabilities Payable to related parties - Total liabilities - Net assets $ 698 $ 14,188 $ 50,723 $ 234 $ 51 Total number of mutual fund shares Cost of mutual fund shares $ 678 $ 14,244 $ 50,723 $ 231 $ 48 The accompanying notes are an integral part of these financial statements. 8 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING MarketStyle ING ING Marsico MarketStyle Moderate MarketStyle ING Marsico International Growth Growth Moderate Growth Opportunities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Assets Investments in mutual funds at fair value $ 458 $ 228 $ 266 $ 5,393 $ 34,862 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 458 $ 228 $ 266 $ 5,393 $ 34,862 Total number of mutual fund shares Cost of mutual fund shares $ 419 $ 214 $ 252 $ 4,826 $ 26,285 The accompanying notes are an integral part of these financial statements. 9 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING MFS Total ING MFS Oppenheimer Return Utilities ING MFS Main Street ING Pioneer Portfolio - Portfolio - Utilities Portfolio® - Fund Portfolio - Institutional Institutional Portfolio - Institutional Institutional Class Class Service Class Class Class Assets Investments in mutual funds at fair value $ 3,300 $ 2,547 $ 1,955 $ 455 $ 244 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 3,300 $ 2,547 $ 1,955 $ 455 $ 244 Total number of mutual fund shares Cost of mutual fund shares $ 3,136 $ 2,093 $ 1,659 $ 426 $ 230 The accompanying notes are an integral part of these financial statements. 10 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Pioneer Price Capital Price Equity Mid Cap Value ING Stock Appreciation Income ING UBS U.S. Portfolio - Index Portfolio Portfolio - Portfolio - Allocation Institutional - Institutional Institutional Institutional Portfolio - Class Class Class Class Service Class Assets Investments in mutual funds at fair value $ 6,611 $ 97,438 $ 39,681 $ 10,431 $ 32 Total assets 32 Liabilities Payable to related parties - Total liabilities - Net assets $ 6,611 $ 97,438 $ 39,681 $ 10,431 $ 32 Total number of mutual fund shares Cost of mutual fund shares $ 5,796 $ 78,692 $ 34,743 $ 9,225 $ 29 The accompanying notes are an integral part of these financial statements. 11 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Van ING Van ING Wells Kampen Equity Kampen ING Van ING VP Index Fargo Small Growth Growth and Kampen Real Plus Cap Disciplined Portfolio - Income Estate Portfolio International Portfolio - Institutional Portfolio - - Institutional Equity Portfolio Institutional Class Service Class Class - Service Class Class Assets Investments in mutual funds at fair value $ 19,686 $ 16,308 $ 9,468 $ 10,710 $ 10,877 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 19,686 $ 16,308 $ 9,468 $ 10,710 $ 10,877 Total number of mutual fund shares Cost of mutual fund shares $ 16,437 $ 16,232 $ 6,995 $ 10,084 $ 10,541 The accompanying notes are an integral part of these financial statements. 12 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING American ING American ING Baron ING Columbia Century Large ING American Century Small- Small Cap Small Cap Company Value Century Select Mid Cap Value Growth Value II Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 556 $ 912 $ 886 $ 4,438 $ 4,467 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 556 $ 912 $ 886 $ 4,438 $ 4,467 Total number of mutual fund shares Cost of mutual fund shares $ 490 $ 863 $ 815 $ 4,011 $ 4,344 The accompanying notes are an integral part of these financial statements. 13 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING Legg ING Lord ING Mason Partners Abbett U.S. ING Neuberger Fundamental ING JPMorgan Aggressive Government Berman Research Mid Cap Value Growth Securities Partners Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 2,239 $ 9,804 $ 320 $ 56 $ 37 Total assets 56 37 Liabilities Payable to related parties - Total liabilities - Net assets $ 2,239 $ 9,804 $ 320 $ 56 $ 37 Total number of mutual fund shares Cost of mutual fund shares $ 2,053 $ 8,650 $ 281 $ 57 $ 33 The accompanying notes are an integral part of these financial statements. 14 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING ING T. Rowe ING Neuberger Oppenheimer Price Berman ING Strategic ING PIMCO Diversified Mid Regency Oppenheimer Income Total Return Cap Growth Portfolio - Global Portfolio Portfolio - Portfolio - Portfolio - Initial Class - Initial Class Service Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 40 $ 57,700 $ 2,338 $ 5,737 $ 70,799 Total assets 40 Liabilities Payable to related parties - Total liabilities - Net assets $ 40 $ 57,700 $ 2,338 $ 5,737 $ 70,799 Total number of mutual fund shares Cost of mutual fund shares $ 37 $ 43,097 $ 2,223 $ 5,646 $ 60,937 The accompanying notes are an integral part of these financial statements. 15 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING Van ING Van Strategic Strategic ING UBS U.S. Kampen Kampen Equity Allocation Allocation Large Cap Comstock and Income Conservative Growth Equity Portfolio Portfolio - Portfolio - Portfolio - Class Portfolio - Class - Initial Class Initial Class Initial Class I I Assets Investments in mutual funds at fair value $ 7,204 $ 9,506 $ 1,862 $ 72 $ 1,833 Total assets 72 Liabilities Payable to related parties - Total liabilities - Net assets $ 7,204 $ 9,506 $ 1,862 $ 72 $ 1,833 Total number of mutual fund shares Cost of mutual fund shares $ 6,104 $ 8,547 $ 1,730 $ 70 $ 1,678 The accompanying notes are an integral part of these financial statements. 16 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP Strategic Allocation ING VP Index ING VP Index ING VP Index ING VP Value Moderate Plus LargeCap Plus MidCap Plus SmallCap Opportunity Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Assets Investments in mutual funds at fair value $ 930 $ 2,578 $ 14,578 $ 14,007 $ 2,092 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 930 $ 2,578 $ 14,578 $ 14,007 $ 2,092 Total number of mutual fund shares Cost of mutual fund shares $ 876 $ 2,222 $ 13,930 $ 12,885 $ 1,839 The accompanying notes are an integral part of these financial statements. 17 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP High ING VP MidCap SmallCap Yield Bond International Opportunities ING VP Real Opportunities Portfolio - Class Value Portfolio Portfolio - Class Estate Portfolio Portfolio - Class I - Class I I - Class S I Assets Investments in mutual funds at fair value $ 23,182 $ 31,100 $ 17,509 $ 4,439 $ 21,566 Total assets Liabilities Payable to related parties - Total liabilities - Net assets $ 23,182 $ 31,100 $ 17,509 $ 4,439 $ 21,566 Total number of mutual fund shares Cost of mutual fund shares $ 22,404 $ 23,375 $ 13,959 $ 3,929 $ 15,175 The accompanying notes are an integral part of these financial statements. 18 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Assets and Liabilities December 31, 2006 (Dollars in thousands) Neuberger Berman AMT ING VP ING VP Socially Balanced Intermediate Responsive Portfolio - Class Bond Portfolio - Portfolio® - I Class I Class I Assets Investments in mutual funds at fair value $ 12,161 $ 6,189 $ 1,685 Total assets Liabilities Payable to related parties - - - Total liabilities - - - Net assets $ 12,161 $ 6,189 $ 1,685 Total number of mutual fund shares Cost of mutual fund shares $ 11,483 $ 6,337 $ 1,205 The accompanying notes are an integral part of these financial statements. 19 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) American American American Funds Funds AIM V.I. Funds Insurance Insurance Fidelity® VIP Demographic Insurance Series® Growth Series® Equity-Income Trends Fund - Series® Growth Income Fund - International Portfolio - Series I Shares Fund - Class 2 Class 2 Fund - Class 2 Initial Class Net investment income (loss) Income: Dividends $ - $ 416 $ 539 $ 605 $ 3,943 Total investment income - Expenses: Mortality, expense risk and other charges 13 Total expenses 13 Net investment income (loss) 86 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 36 Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 434 $ 4,399 $ 4,272 $ 5,636 $ 21,135 The accompanying notes are an integral part of these financial statements. 20 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Asset Fidelity® VIP Growth High Income Overseas Manager SM Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 429 $ 14 $ 87 $ 340 $ 1,619 Total investment income 14 87 Expenses: Mortality, expense risk and other charges 41 21 28 Total expenses 41 21 28 Net investment income (loss) 66 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions - - 60 - Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 5,046 $ 519 $ 1,030 $ 487 $ 12,947 The accompanying notes are an integral part of these financial statements. 21 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING BlackRock Fidelity® VIP ING Large Cap ING BlackRock Fidelity® VIP Investment AllianceBernstein Growth Large Cap Index 500 Grade Bond Mid Cap Growth Portfolio - Growth Portfolio - Portfolio - Portfolio - Institutional Portfolio - Initial Class Initial Class Institutional Class Class Service Class Net investment income (loss) Income: Dividends $ 124 $ 863 $ - $ - $ - Total investment income - - - Expenses: Mortality, expense risk and other charges 47 9 - 1 Total expenses 47 9 - 1 Net investment income (loss) 77 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 3 Capital gains distributions - 52 16 - Total realized gain (loss) on investments and capital gains distributions 14 3 Net unrealized appreciation (depreciation) of investments - Net realized and unrealized gain (loss) on investments 14 1 Net increase (decrease) in net assets resulting from operations $ 805 $ 633 $ (55) $ 14 $ - The accompanying notes are an integral part of these financial statements. 22 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING BlackRock ING Evergreen ING Evergreen ING FMR SM Large Cap Health Sciences ING Evergreen Omega Diversified Mid Value Portfolio Portfolio - Health Sciences Portfolio - Cap Portfolio - - Institutional Institutional Portfolio - Institutional Institutional Class Class Service Class Class Class Net investment income (loss) Income: Dividends $ 98 $ - $ - $ - $ - Total investment income 98 - Expenses: Mortality, expense risk and other charges 94 14 Total expenses 94 14 Net investment income (loss) 4 86 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 29 Capital gains distributions - - - Total realized gain (loss) on investments and capital gains distributions 29 Net unrealized appreciation (depreciation) of investments 79 Net realized and unrealized gain (loss) on investments 77 24 1 Net increase (decrease) in net assets resulting from operations $ 1,810 $ (36) $ 110 $ 5,457 $ (13) The accompanying notes are an integral part of these financial statements. 23 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING FMR SM ING FMR SM Large Cap Mid Cap ING Global ING FMR SM Growth Growth Resources ING Diversified Mid Portfolio - Portfolio - Portfolio - International Cap Portfolio - Institutional Institutional Institutional Portfolio - Service Class Class Class Class Service Class Net investment income (loss) Income: Dividends $ - $ 3 $ - $ 24 $ 15 Total investment income - 3 - 24 15 Expenses: Mortality, expense risk and other charges 3 16 51 5 Total expenses 3 16 51 5 Net investment income (loss) 10 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 20 Capital gains distributions - - Total realized gain (loss) on investments and capital gains distributions 36 Net unrealized appreciation (depreciation) of investments 3 Net realized and unrealized gain (loss) on investments 75 Net increase (decrease) in net assets resulting from operations $ 172 $ 145 $ 59 $ 1,145 $ 155 The accompanying notes are an integral part of these financial statements. 24 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING JPMorgan ING JPMorgan Emerging ING JPMorgan Value ING Julius Baer ING Legg Markets Equity Small Cap Core Opportunities Foreign Mason Value Portfolio - Equity Portfolio Portfolio - Portfolio - Portfolio - Institutional - Institutional Institutional Institutional Institutional Class Class Class Class Class Net investment income (loss) Income: Dividends $ 2 $ 25 $ 312 $ - $ - Total investment income 2 25 - - Expenses: Mortality, expense risk and other charges 3 48 36 Total expenses 3 48 36 Net investment income (loss) 28 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions 4 1 16 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 246 $ 5,645 $ 7,631 $ 1,718 $ 311 The accompanying notes are an integral part of these financial statements. 25 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING LifeStyle ING LifeStyle Aggressive ING LifeStyle Moderate ING LifeStyle Growth Growth Growth Moderate ING Limited Portfolio - Portfolio - Portfolio - Portfolio - Maturity Bond Institutional Institutional Institutional Institutional Portfolio - Class Class Class Class Service Class Net investment income (loss) Income: Dividends $ 2 $ 6 $ 6 $ 4 $ 521 Total investment income 2 6 6 4 Expenses: Mortality, expense risk and other charges 7 18 6 1 63 Total expenses 7 18 6 1 63 Net investment income (loss) - 3 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 1 19 Capital gains distributions 34 25 11 6 - Total realized gain (loss) on investments and capital gains distributions 34 17 12 25 Net unrealized appreciation (depreciation) of investments 20 Net realized and unrealized gain (loss) on investments 45 Net increase (decrease) in net assets resulting from operations $ 238 $ 521 $ 166 $ 48 $ 386 The accompanying notes are an integral part of these financial statements. 26 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Lord ING MarketStyle Abbett MarketStyle Moderate ING Liquid Affiliated ING MarketPro Growth Growth Assets Portfolio Portfolio - Portfolio - Portfolio - Portfolio - - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Net investment income (loss) Income: Dividends $ 2,471 $ 3 $ - $ - $ - Total investment income 3 - - - Expenses: Mortality, expense risk and other charges 2 - 1 1 Total expenses 2 - 1 1 Net investment income (loss) 1 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - 20 - 7 Capital gains distributions - 20 - - - Total realized gain (loss) on investments and capital gains distributions - 40 - 7 Net unrealized appreciation (depreciation) of investments - 3 39 14 Net realized and unrealized gain (loss) on investments - 26 3 36 21 Net increase (decrease) in net assets resulting from operations $ 2,122 $ 27 $ 3 $ 35 $ 20 The accompanying notes are an integral part of these financial statements. 27 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING Marsico MarketStyle ING Marsico International ING MFS Total ING MFS Moderate Growth Opportunities Return Utilities Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Institutional Institutional Institutional Institutional Institutional Class Class Class Class Class Net investment income (loss) Income: Dividends $ 1 $ - $ 26 $ 55 $ 3 Total investment income 1 - 26 55 3 Expenses: Mortality, expense risk and other charges 1 33 16 13 Total expenses 1 33 16 13 Net investment income (loss) - 39 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 36 Capital gains distributions - - 96 94 8 Total realized gain (loss) on investments and capital gains distributions 87 44 Net unrealized appreciation (depreciation) of investments 14 Net realized and unrealized gain (loss) on investments 13 Net increase (decrease) in net assets resulting from operations $ 13 $ 217 $ 6,868 $ 332 $ 531 The accompanying notes are an integral part of these financial statements. 28 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Oppenheimer ING Pioneer ING MFS Main Street ING Pioneer Mid Cap Value Utilities Portfolio® - Fund Portfolio - ING Pioneer Portfolio - Portfolio - Institutional Institutional Fund Portfolio - Institutional Service Class Class Class Service Class Class Net investment income (loss) Income: Dividends $ 1 $ 4 $ - $ - $ 17 Total investment income 1 4 - - 17 Expenses: Mortality, expense risk and other charges 5 1 - 1 36 Total expenses 5 1 - 1 36 Net investment income (loss) 3 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 15 5 2 43 Capital gains distributions 4 - - - 15 Total realized gain (loss) on investments and capital gains distributions 19 5 2 58 Net unrealized appreciation (depreciation) of investments 26 14 Net realized and unrealized gain (loss) on investments 31 13 1 Net increase (decrease) in net assets resulting from operations $ 315 $ 34 $ 13 $ - $ 681 The accompanying notes are an integral part of these financial statements. 29 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING T. Rowe ING T. Rowe ING Van Price Capital Price Equity Kampen Equity ING Stock Appreciation Income ING UBS U.S. Growth Index Portfolio Portfolio - Portfolio - Allocation Portfolio - - Institutional Institutional Institutional Portfolio - Institutional Class Class Class Service Class Class Net investment income (loss) Income: Dividends $ 1,482 $ 511 $ 134 $ - $ - Total investment income - - Expenses: Mortality, expense risk and other charges 56 - Total expenses 56 - Net investment income (loss) 78 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 58 1 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 1 Net unrealized appreciation (depreciation) of investments 2 Net realized and unrealized gain (loss) on investments 3 Net increase (decrease) in net assets resulting from operations $ 12,844 $ 4,625 $ 1,531 $ 3 $ 613 The accompanying notes are an integral part of these financial statements. 30 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Van ING Wells Kampen ING Van ING VP Index Fargo Small ING American Growth and Kampen Real Plus Cap Disciplined Century Large Income Estate Portfolio International Portfolio - Company Value Portfolio - - Institutional Equity Portfolio Institutional Portfolio - Service Class Class - Service Class Class Initial Class Net investment income (loss) Income: Dividends $ 174 $ 134 $ 103 $ 46 $ 5 Total investment income 46 5 Expenses: Mortality, expense risk and other charges 71 55 42 42 4 Total expenses 71 55 42 42 4 Net investment income (loss) 79 61 4 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 5 6 Capital gains distributions 26 Total realized gain (loss) on investments and capital gains distributions 32 Net unrealized appreciation (depreciation) of investments 50 57 Net realized and unrealized gain (loss) on investments 89 Net increase (decrease) in net assets resulting from operations $ 1,452 $ 2,911 $ 915 $ 526 $ 90 The accompanying notes are an integral part of these financial statements. 31 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING American ING Baron ING Columbia ING ING American Century Small- Small Cap Small Cap Fundamental Century Select Mid Cap Value Growth Value II Research Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 13 $ - $ - $ - $ 7 Total investment income 13 - - - 7 Expenses: Mortality, expense risk and other charges 8 7 22 18 16 Total expenses 8 7 22 18 16 Net investment income (loss) 5 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 9 62 11 Capital gains distributions - 2 33 - 35 Total realized gain (loss) on investments and capital gains distributions 9 95 46 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ (35) $ 120 $ 448 $ 84 $ 252 The accompanying notes are an integral part of these financial statements. 32 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING Legg ING Lord Mason Partners Abbett U.S. ING Neuberger ING Neuberger ING JPMorgan Aggressive Government Berman Berman Mid Cap Value Growth Securities Partners Regency Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ 1 $ - $ 2 $ - $ - Total investment income 1 - 2 - - Expenses: Mortality, expense risk and other charges 54 2 - - - Total expenses 54 2 - - - Net investment income (loss) 2 - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 31 3 - - Capital gains distributions 59 - Total realized gain (loss) on investments and capital gains distributions 31 3 - - Net unrealized appreciation (depreciation) of investments 1 4 3 Net realized and unrealized gain (loss) on investments 32 2 4 3 Net increase (decrease) in net assets resulting from operations $ 1,238 $ 30 $ 4 $ 4 $ 3 The accompanying notes are an integral part of these financial statements. 33 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING ING T. Rowe Oppenheimer Price ING Strategic ING PIMCO Diversified Mid ING UBS U.S. Oppenheimer Income Total Return Cap Growth Large Cap Global Portfolio Portfolio - Portfolio - Portfolio - Equity Portfolio - Initial Class Service Class Initial Class Initial Class - Initial Class Net investment income (loss) Income: Dividends $ 37 $ 2 $ 89 $ - $ 53 Total investment income 37 2 89 - 53 Expenses: Mortality, expense risk and other charges 9 29 41 Total expenses 9 29 41 Net investment income (loss) 60 12 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 4 60 Capital gains distributions 79 - - - Total realized gain (loss) on investments and capital gains distributions 4 60 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 8,646 $ 115 $ 182 $ 5,712 $ 864 The accompanying notes are an integral part of these financial statements. 34 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP ING Van ING Van Strategic Strategic Strategic Kampen Kampen Equity Allocation Allocation Allocation Comstock and Income Conservative Growth Moderate Portfolio - Portfolio - Portfolio - Class Portfolio - Class Portfolio - Class Initial Class Initial Class I I I Net investment income (loss) Income: Dividends $ 83 $ 31 $ 4 $ 46 $ 30 Total investment income 83 31 4 46 30 Expenses: Mortality, expense risk and other charges 55 11 1 14 7 Total expenses 55 11 1 14 7 Net investment income (loss) 28 20 3 32 23 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 29 1 30 Capital gains distributions 56 5 44 36 Total realized gain (loss) on investments and capital gains distributions 85 6 66 Net unrealized appreciation (depreciation) of investments 73 57 21 Net realized and unrealized gain (loss) on investments 5 87 Net increase (decrease) in net assets resulting from operations $ 1,245 $ 178 $ 8 $ 263 $ 110 The accompanying notes are an integral part of these financial statements. 35 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP Index ING VP Index ING VP Index ING VP Value ING VP High Plus LargeCap Plus MidCap Plus SmallCap Opportunity Yield Bond Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class Portfolio - Class I I I I I Net investment income (loss) Income: Dividends $ 20 $ 74 $ 44 $ 32 $ 1,165 Total investment income 20 74 44 32 Expenses: Mortality, expense risk and other charges 12 90 87 11 Total expenses 12 90 87 11 Net investment income (loss) 8 21 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 76 29 Capital gains distributions - - - Total realized gain (loss) on investments and capital gains distributions 76 29 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 285 $ 1,024 $ 1,376 $ 313 $ 1,447 The accompanying notes are an integral part of these financial statements. 36 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) ING VP ING VP ING VP MidCap SmallCap ING VP International Opportunities ING VP Real Opportunities Balanced Value Portfolio Portfolio - Class Estate Portfolio Portfolio - Class Portfolio - Class - Class I I - Class S I I Net investment income (loss) Income: Dividends $ 755 $ - $ 49 $ - $ - Total investment income - 49 - - Expenses: Mortality, expense risk and other charges 15 54 Total expenses 15 54 Net investment income (loss) 34 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 95 11 Capital gains distributions - 66 - - Total realized gain (loss) on investments and capital gains distributions 11 Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ 7,806 $ 1,369 $ 675 $ 2,447 $ 635 The accompanying notes are an integral part of these financial statements. 37 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Neuberger Neuberger Neuberger Berman AMT Berman AMT ING VP Berman AMT Limited Socially Pioneer Small Intermediate Growth Maturity Bond Responsive Cap Value VCT Bond Portfolio - Portfolio® - Portfolio® - Portfolio® - Portfolio - Class Class I Class I Class I Class I I Net investment income (loss) Income: Dividends $ 246 $ - $ - $ 3 $ - Total investment income - - 3 - Expenses: Mortality, expense risk and other charges 37 1 28 8 8 Total expenses 37 1 28 8 8 Net investment income (loss) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 67 80 Capital gains distributions - - - 20 - Total realized gain (loss) on investments and capital gains distributions 67 Net unrealized appreciation (depreciation) of investments 38 Net realized and unrealized gain (loss) on investments 50 Net increase (decrease) in net assets resulting from operations $ 199 $ 49 $ 82 $ 197 $ 409 The accompanying notes are an integral part of these financial statements. 38 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Operations For the year ended December 31, 2006 (Dollars in thousands) Premier VIT Putnam VT Putnam VT OpCap Diversified Small Cap Managed Income Fund - Value Fund - Portfolio Class IA Shares Class IA Shares Net investment income (loss) Income: Dividends $ 236 $ 53 $ 1,056 Total investment income 53 Expenses: Mortality, expense risk and other charges 31 2 21 Total expenses 31 2 21 Net investment income (loss) 51 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments Capital gains distributions - - Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) on investments 86 Net increase (decrease) in net assets resulting from operations $ 522 $ 4 $ 1,121 The accompanying notes are an integral part of these financial statements. 39 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) American American Funds American Funds AIM V.I. Funds Insurance Insurance Demographic Insurance Series® Growth Series® Trends Fund - Series® Growth Income Fund - International Series I Shares Fund - Class 2 Class 2 Fund - Class 2 Net assets at January 1, 2005 $ 6,730 $ 15,895 $ 12,154 $ 10,185 Increase (decrease) in net assets Operations: Net investment income (loss) 36 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Death benefits Transfers between Divisions (including fixed account), net Policy charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 86 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums Surrenders and withdrawals Policy loans Death benefits Transfers between Divisions (including fixed account), net Policy charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ 55,783 $ 37,955 $ 40,541 The accompanying notes are an integral part of these financial statements. 40 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Equity-Income Growth High Income Overseas Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net assets at January 1, 2005 $ 123,320 $ 122,198 $ 19,594 $ 9,726 Increase (decrease) in net assets Operations: Net investment income (loss) Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums - Surrenders and withdrawals Policy loans Death benefits Transfers between Divisions (including fixed account), net Policy charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 66 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments 36 Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums - Surrenders and withdrawals Policy loans Death benefits Transfers between Divisions (including fixed account), net Policy charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 126,505 $ - $ - $ - The accompanying notes are an integral part of these financial statements. 41 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Asset Fidelity® VIP Fidelity® VIP Investment Manager SM Contrafund® Index 500 Grade Bond Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Net assets at January 1, 2005 $ 15,075 $ 104,212 $ 7,558 $ 23,360 Increase (decrease) in net assets Operations: Net investment income (loss) 73 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums 1 Surrenders and withdrawals Policy loans Death benefits Transfers between Divisions (including fixed account), net Policy charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2005 Increase (decrease) in net assets Operations: Net investment income (loss) 77 Total realized gain (loss) on investments and capital gains distributions Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets from operations Changes from principal transactions: Premiums - Surrenders and withdrawals Policy loans Death benefits Transfers between Divisions (including fixed account), net Policy charges Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ - $ 130,851 $ 5,161 $ 17,127 The accompanying notes are an integral part of these financial statements. 42 RELIASTAR LIFE INSURANCE COMPANY SELECT*LIFE VARIABLE ACCOUNT Statements of Changes in Net Assets For the years ended December 31, 2006 and 2005 (Dollars in thousands) ING ING BlackRock ING BlackRock ING BlackRock AllianceBernstein Large Cap Large Cap Large Cap Mid Cap Growth Growth Portfolio Growth Value Portfolio Portfolio - - Institutional Portfolio - - Institutional Institutional Class Class Service Class Class Net assets at January 1, 2005 $ - $ - $ - $ 12,271 Increase (decrease) in net assets Operations: Net investment income (loss) - - Total realized gain (loss) on investments and capital gains distributions 2 - - 27 Net unrealized appreciation (depreciation) of investments 27 - 2 Net increase (decrease) in net assets from operations 28 - 2 Changes from principal transactions: Premiums 10 - 8 Surrenders and withdrawals - - Policy loans - - Death benefits - - - Transfers between Divisions (including fixed account), net - 39 70 Policy charges - Increase (decrease) in net assets derived from principal transactions - 45 Total increase (decrease) in net assets - 47 Net assets at December 31, 2005 - 47 Increase (decrease) in net assets Operations: Net investment income (loss) - 4 Total realized gain (loss) on investments and capital gains distributions 14 3 Net unrealized appreciation (depreciation) of investments - Net increase (decrease) in net assets from operations 14 - Changes from principal transactions: Premiums - 69 Surrenders and withdrawals - - Policy loans - Death benefits - - Transfers between Divisions (including fixed account), net Policy charges - Increase (decrease) in net assets derived from principal transactions Total increase (decrease) in net assets Net assets at December 31, 2006 $ 1,353 $ 258 $ - $ 11,798 The accompanying notes are an integral part of these financial statements. 43 F INANCIAL S TATEMENTS  S TATUTORY B ASIS ReliaStar Life Insurance Company Years ended December 31, 2006 and 2005 with Report of Independent Registered Public Accounting Firm RELIASTAR LIFE INSURANCE COMPANY Financial Statements Statutory Basis Years ended December 31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statutory Basis Balance Sheets Statutory Basis 3 Statements of Operations Statutory Basis 5 Statements of Changes in Capital and Surplus Statutory Basis 6 Statements of Cash Flows Statutory Basis 7 Notes to Financial Statements Statutory Basis 8 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholder ReliaStar Life Insurance Company We have audited the accompanying statutory basis balance sheets of ReliaStar Life Insurance Company (the Company, an indirect wholly owned subsidiary of ING America Insurance Holdings, Inc.), as of December 31, 2006 and 2005, and the related statutory basis statements of operations, changes in capital and surplus, and cash flows for the years then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note 1 to the financial statements, the Company presents its financial statements in conformity with accounting practices prescribed or permitted by the Minnesota Department of Commerce, Division of Insurance (Minnesota Division of Insurance), which practices differ from United States generally accepted accounting principles. The variances between such practices and United States generally accepted accounting principles and the effects on the accompanying financial statements are described in Note 1. In our opinion, because of the effects of the matter described in the preceding paragraph, the financial statements referred to above do not present fairly, in conformity with United States generally accepted accounting principles, the financial position of ReliaStar Life Insurance Company at December 31, 2006 and 2005, or the results of its operations or its cash flows for the years then ended. However, in our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ReliaStar Life Insurance Company at December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended, in conformity with accounting practices prescribed or permitted by the Minnesota Division of Insurance. /s/ Ernst & Young LLP Atlanta, Georgia March 30, 2007 RELIASTAR LIFE INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands) Admitted assets Cash and invested assets: Bonds $ 13,365,486 $ 13,443,308 Preferred stocks 129,773 52,473 Common stocks 3,045 808 Subsidiaries 330,204 286,170 Mortgage loans 2,134,551 2,216,503 Real estate: Properties occupied by the Company 87,007 89,812 Properties held for the production of income 8,348 9,351 Contract loans 674,130 664,252 Other invested assets 596,303 393,768 Cash and short-term investments 341,241 182,231 Total cash and invested assets 17,670,088 17,338,676 Deferred and uncollected premiums, less loading (2006-$23,190; 2005-$14,095) 141,945 148,381 Accrued investment income 175,674 171,913 Reinsurance balances recoverable 186,164 153,332 Indebtedness from related parties 54,183 24,125 Net deferred tax asset 111,666 84,453 Separate account assets 3,688,327 4,078,427 Other assets 22,561 24,097 Total admitted assets $ 22,050,608 $ 22,023,404 The accompanying notes are an integral part of these financial statements. 3 RELIASTAR LIFE INSURANCE COMPANY Balance Sheets - Statutory Basis December 31 (In Thousands, except share amounts) Liabilities and capital and surplus Liabilities: Policy and contract liabilities: Life and annuity reserves $ 12,715,529 $ 12,777,909 Accident and health reserves 1,234,942 1,179,674 Deposit type contracts 610,245 642,142 Policyholders funds 718 913 Dividends payable 14,186 12,555 Policy and contract claims 420,472 418,142 Total policy and contract liabilities 14,996,092 15,031,335 Interest maintenance reserve 6,818 43,755 Accounts payable and accrued expenses 161,300 155,581 Reinsurance balances 79,832 83,709 Current federal income taxes payable (including ($14,367) and $1,527 on realized capital losses at December 31, 2006 and 2005, respectively) 24,638 33,863 Indebtedness to related parties 13,844 17,406 Contingency reserve 58,487 37,298 Asset valuation reserve 135,266 130,783 Borrowed money 566,540 573,175 Net transfers to separate accounts (177,076) (211,715) Other liabilities 174,703 172,399 Separate account liabilities 3,686,705 4,075,675 Total liabilities 19,727,149 20,143,264 Capital and surplus: Common stock: authorized 25,000,000 shares of $1.25 par value; 2,000,000 shares issued and outstanding 2,500 2,500 Preferred capital stock 100 100 Surplus note 100,000 100,000 Paid-in and contributed surplus 1,672,125 1,472,125 Unassigned surplus 548,834 305,515 Preferred capital stock, held in treasury (100) (100) Total capital and surplus 2,323,459 1,880,140 Total liabilities and capital and surplus $ 22,050,608 $ 22,023,404 The accompanying notes are an integral part of these financial statements. 4 RELIASTAR LIFE INSURANCE COMPANY Statements of Operations - Statutory Basis Year ended December 31 (In Thousands) Premiums and other revenues: Life, annuity, and accident and health premiums $ 3,038,520 $ 3,114,418 Considerations for supplementary contracts with life contingencies 1,765 2,400 Net investment income 946,258 932,511 Amortization of interest maintenance reserve 2,655 12,027 Commissions, expense allowances and reserve adjustments on reinsurance ceded 100,541 61,228 Other revenue 168,885 161,776 Total premiums and other revenues 4,258,624 4,284,360 Benefits paid or provided: Death benefits 1,039,020 900,400 Annuity benefits 114,877 120,306 Surrender benefits and withdrawals 2,209,109 1,926,257 Interest on policy or contract funds 9,920 19,507 Accident and health benefits 456,140 401,269 Other benefits 7,991 8,440 (Decrease) increase in life, annuity and accident and health reserves (7,113) 355,324 Net transfers from separate accounts (672,208) (454,724) Total benefits paid or provided 3,157,736 3,276,779 Insurance expenses and other deductions: Commissions 310,088 309,210 General expenses 366,642 353,688 Insurance taxes, licenses and fees 47,773 48,873 Other deductions 127,813 1,092 Total insurance expenses and other deductions 852,316 712,863 Gain from operations before policyholder dividends, federal income taxes and net realized capital losses 248,572 294,718 Dividends to policyholders 18,257 17,248 Gain from operations before federal income taxes and net realized capital losses 230,315 277,470 Federal income tax expense 97,155 86,763 Gain from operations before net realized capital losses 133,160 190,707 Net realized capital losses (3,660) (8,193) Net income $ 129,500 $ 182,514 The accompanying notes are an integral part of these financial statements. 5 RELIASTAR LIFE INSURANCE COMPANY Statements of Changes in Capital and Surplus - Statutory Basis Year ended December 31 (In Thousands) Common stock: Balance at beginning and end of year $ 2,500 $ 2,500 Surplus note: Balance at beginning and end of year 100,000 100,000 Paid-in and contributed surplus: Balance at beginning of year 1,472,125 1,272,125 Capital contributions 200,000 200,000 Balance at end of year 1,672,125 1,472,125 Unassigned surplus: Balance at beginning of year 305,515 163,867 Net income 129,500 182,514 Change in net unrealized capital gains (losses) 4,514 4,633 Change in nonadmitted assets 43,687 (48,593) Change in liability for reinsurance in unauthorized companies (2,022) 4,563 Change in asset valuation reserve (4,483) (3,557) Change in reserve on account of change in valuation basis - 717 Other changes in surplus in separate account statement (1,128) 9,810 Change in net deferred income tax 11,857 (2,930) Change in surplus as a result of reinsurance 94,908 (1,999) Dividends to stockholder (35,000) - Additional minimum pension liability 1,486 (3,510) Balance at end of year 548,834 305,515 Total capital and surplus $ 2,323,459 $ 1,880,140 The accompanying notes are an integral part of these financial statements. 6 RELIASTAR LIFE INSURANCE COMPANY Statements of Cash Flows - Statutory Basis Year ended December 31 (In Thousands) Operations Premiums, policy proceeds, and other considerations received, net of reinsurance paid $ 3,034,308 $ 3,091,025 Net investment income received 993,570 979,664 Commissions and expenses paid (723,944) (710,423) Benefits paid (3,818,615) (3,360,175) Net transfers from separate accounts 664,165 471,491 Dividends paid to policyholders (16,626) (17,274) Federal income taxes paid (92,015) (42,765) Miscellaneous income 233,289 219,007 Net cash provided by operations 274,132 630,550 Investment activities Proceeds from sales, maturities, or repayments of investments: Bonds 6,340,198 10,686,980 Stocks 665 10,324 Mortgage loans 426,875 505,453 Real estate - 705 Other invested assets 30,281 38,239 Net loss on cash and short-term investments (7,325) (7,011) Miscellaneous proceeds 53,124 10,662 Total investment proceeds 6,843,818 11,245,352 Cost of investments acquired: Bonds 6,433,242 11,504,307 Stocks 2,781 11,496 Mortgage loans 346,337 492,190 Real estate 477 9,978 Other invested assets 274,568 51,943 Miscellaneous applications 27,447 24,345 Total cost of investments acquired 7,084,852 12,094,259 Net decrease in contract loans 9,878 574 Net cash used in investment activities (250,912) (849,481) Financing and miscellaneous activities Other cash provided (applied): Capital and surplus paid-in 200,000 200,000 Borrowed money (7,643) (4,182) Net (withdrawals) deposits on deposit-type contracts (31,896) 16,223 Dividends paid to stockholder (35,000) - Other cash provided 10,329 7,732 Net cash provided by financing and miscellaneous activities 135,790 219,773 Net increase in cash and short-term investments 159,010 842 Cash and short-term investments: Beginning of year 182,231 181,389 End of year $ 341,241 $ 182,231 The accompanying notes are an integral part of these financial statements. 7 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) 1. Nature of Operations and Significant Accounting Policies ReliaStar Life Insurance Company (the Company) is domiciled in Minnesota and is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (Lion), a Connecticut holding and management company. Lion, in turn, is a wholly owned subsidiary of ING America Insurance Holdings, Inc. (ING AIH). ING AIHs ultimate parent is ING Groep, N.V. (ING), a global financial services company based in The Netherlands. The Company is principally engaged in the business of providing individual life insurance and annuities, employee benefit products and services, retirement plans, and life and health reinsurance. The Company is presently licensed in all states (approved for reinsurance only in New York), the District of Columbia, Guam, Puerto Rico and Canada. Basis of Presentation The preparation of financial statements of insurance companies requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. The accompanying financial statements of the Company have been prepared in conformity with accounting practices prescribed or permitted by the Minnesota Division of Insurance, which practices differ from U.S. generally accepted accounting principles (GAAP). The most significant variances from GAAP are as follows: Investments : Investments in bonds and mandatorily redeemable preferred stocks are reported at amortized cost or market value based on the National Association of Insurance Commissioners (NAIC) rating; for GAAP, such fixed maturity investments are designated at purchase as held-to-maturity, trading or available-for-sale. Held-to-maturity investments are reported at amortized cost, and the remaining fixed maturity investments are reported at fair value with unrealized capital gains and losses reported in operations for those designated as trading and as a separate component of other comprehensive income in stockholders equity for those designated as available-for-sale. In addition, the Company invests in structured securities including mortgage-backed securities/collateralized mortgage obligations, asset-backed securities, collateralized debt obligations, and commercial mortgage-backed securities. For these structured securities, management compares the undiscounted cash flows to the carrying value. An other than temporary impairment is considered to have occurred when the undiscounted cash flows are less than the carrying value. For structured securities, when a negative yield results from a revaluation based on new prepayment assumptions (i.e., undiscounted cash flows are less than current book value), an other than temporary impairment is considered to have occurred and the asset is 8 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) written down to the value of the undiscounted cash flows. For GAAP, assets are reevaluated based on the discounted cash flows using a current market rate. Impairments are recognized when there has been an adverse change in cash flows and the fair value is less than book value. The asset is then written down to fair value. When a decline in fair value is determined to be other than temporary, the individual security is written down to fair value and the loss is accounted for as a realized loss. Investments in real estate are reported net of related obligations rather than on a gross basis. Real estate owned and occupied by the Company is included in investments rather than reported as an operating asset as under GAAP, and investment income and operating expenses include rent for the Companys occupancy of these properties. Changes between depreciated cost and admitted asset investment amounts are credited or charged directly to unassigned surplus rather than income as would be required under GAAP. Statement of Statutory Accounting Principles (SSAP) No. 31, Derivative Instruments , applies to derivative transactions prior to January 1, 2003. The Company also follows the hedge accounting guidance in SSAP No. 86, Accounting for Derivative Instruments and Hedging Activities, for derivative transactions entered into or modified on or after January 1, 2003. Under this guidance, derivatives that are deemed effective hedges are accounted for in a manner which is consistent with the underlying hedged item. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 86 as an effective hedge are carried at fair value with the change in value recorded in surplus as unrealized gains or losses. Embedded derivatives are not accounted for separately from the host contract. Under GAAP, the effective and ineffective portions of a single hedge are accounted for separately. An embedded derivative within a contract that is not clearly and closely related to the economic characteristics and risk of the host contract is accounted for separately from the host contract and valued and reported at fair value, and the change in fair value for cash flow hedges is credited or charged directly to a separate component of stockholders equity rather than to income as required for fair value hedges. Valuation Reserves : The asset valuation reserve (AVR) is determined by an NAICprescribed formula and is reported as a liability rather than as a valuation allowance or an appropriation of surplus. The change in AVR is reported directly to unassigned surplus. Under a formula prescribed by the NAIC, the Company defers the portion of realized gains and losses on sales of fixedincome investments, principally bonds and mortgage loans, attributable to changes in the general level of interest rates, and amortizes those deferrals over the remaining period to maturity based on groupings of individual securities sold in fiveyear bands. The net deferral or interest maintenance reserve (IMR) is reported as a liability in the accompanying Balance Sheets. Realized gains and losses on investments are reported in the Statements of Operations net of federal income tax and transfers to the IMR. Under GAAP, realized capital gains and losses are reported in the Statements of Operations on a pretax basis in the period that the asset giving rise to the gain or loss is sold. Realized losses due to impairment are 9 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) recorded when there has been a decline in value deemed to be other than temporary, in which case the provision for such declines is charged to income. Valuation allowances, if necessary, are established for mortgage loans based on the difference between the net value of the collateral, determined as the fair value of the collateral less estimated costs to obtain and sell, and the recorded investment in the mortgage loan. Under GAAP, such allowances are based on the present value of expected future cash flows discounted at the loans effective interest rate or, if foreclosure is probable, on the estimated fair value of the collateral. The initial valuation allowance and subsequent changes in the allowance for mortgage loans as a result of a temporary impairment are charged or credited directly to unassigned surplus. Under GAAP, such allowances are included as a component of earnings. Policy Acquisition Costs : The costs of acquiring and renewing business are expensed when incurred. Under GAAP, acquisition costs related to traditional life insurance, to the extent recoverable from future policy revenues, are deferred and amortized over the premiumpaying period of the related policies using assumptions consistent with those used in computing policy benefit reserves. For universal life insurance and investment products, to the extent recoverable from future gross profits, acquisition costs are amortized generally in proportion to the present value of expected gross margins from surrender charges and investment, mortality, and expense margins. Premiums : Life premiums are recognized as revenue when due. Premiums for annuity policies with mortality and morbidity risk, except for guaranteed interest and group annuity contracts, are also recognized as revenue when due. Premiums received for annuity policies without mortality or morbidity risk and for guaranteed interest and group annuity contracts are recorded using deposit accounting. In deposit accounting, premiums are credited to an appropriate policy reserve account, without recognizing premium through income. Under GAAP, premiums for traditional life insurance products, which include those products with fixed and guaranteed premiums and benefits and consist primarily of whole life insurance policies, are recognized as revenue when due. Group insurance premiums are recognized as premium revenue over the time period to which the premiums relate. Revenues for universal life, annuities and guaranteed interest contracts consist of policy charges for the cost of insurance, policy administration charges, amortization of policy initiation fees and surrender charges assessed during the period. Benefit and Contract Reserves : Life policy and contract reserves under statutory accounting practices are calculated based upon both the net level premium and Commissioners Reserve Valuation methods using statutory rates for mortality and interest. GAAP requires that policy reserves for traditional products be based upon the net level premium method utilizing reasonably conservative estimates of mortality, interest, and withdrawals prevailing when the policies were sold. For interest-sensitive 10 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) products, the GAAP policy reserve is equal to the policy fund balance plus an unearned revenue reserve which reflects the unamortized balance of early year policy loads over renewal year policy loads. Reinsurance : For business ceded to unauthorized reinsurers, statutory accounting practices require that reinsurance credits permitted by the treaty be recorded as an offsetting liability and charged against unassigned surplus. Under GAAP, an allowance for amounts deemed uncollectible would be established through a charge to earnings. Statutory income recognized on certain reinsurance treaties representing financing arrangements is not recognized on a GAAP basis. Policy and contract liabilities ceded to reinsurers have been reported as reductions of the related reserves rather than as assets as required under GAAP. Commissions allowed by reinsurers on business ceded are reported as income when received rather than being deferred and amortized with deferred policy acquisition costs as required under GAAP. Gains and losses generated in certain reinsurance transactions are deferred and amortized over the remaining life the business for GAAP purposes. For statutory, such amounts are recognized immediately in income, with gains reported as a separate component of surplus. Subsidiaries : The accounts and operations of the Companys subsidiaries are not consolidated. Certain affiliated investments for which audited GAAP statements are not available or expected to be available are non-admitted. Under GAAP, the accounts and operations of the Companys subsidiaries are consolidated. All affiliated investments are included in the Consolidated Balance Sheets. Nonadmitted Assets : Certain assets designated as nonadmitted, principally deferred federal income tax assets, disallowed interest maintenance reserves, nonoperating software, pastdue agents balances, furniture and equipment, intangible assets, and other assets not specifically identified as an admitted asset within the NAIC Accounting Practices and Procedures Manual are excluded from the accompanying balance sheets and are charged directly to unassigned surplus. Under GAAP, such assets are included in the Balance Sheets. Employee Benefits : For purposes of calculating the Companys postretirement benefit obligation, only vested participants and current retirees are included in the valuation. Under GAAP, active participants not currently vested are also included. Universal Life and Annuity Policies : Revenues for universal life and annuity policies consist of the entire premium received and benefits incurred represent the total of death benefits paid and the change in policy reserves. Under GAAP, premiums received in excess of policy charges would not be recognized as premium revenue and benefits would 11 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) represent the excess of benefits paid over the policy account value and interest credited to the account values. Policyholder Dividends : Policyholder dividends are recognized when declared; rather than over the term of the related policies as required by GAAP. Deferred Income Taxes : Deferred tax assets are provided for and admitted to an amount determined under a standard formula. This formula considers the amount of differences that will reverse in the subsequent year, taxes paid in prior years that could be recovered through carrybacks, surplus limits and the amount of deferred tax liabilities available for offset. Any deferred tax assets not covered under the formula are nonadmitted. Deferred taxes do not include any amounts for state taxes. Under GAAP, a deferred tax asset is recorded for the amount of gross deferred tax assets that are expected to be realized in future years and a valuation allowance is established for the portion that is not realizable. Surplus Notes : Surplus notes are reported as a component of surplus. Under statutory accounting practices, no interest is recorded on the surplus notes until payment has been approved by the Minnesota Division of Insurance. Under GAAP, surplus notes are reported as liabilities and the related interest is reported as a charge to earnings over the term of the note. Statements of Cash Flows : Cash and shortterm investments in the statements of cash flows represent cash balances and investments with initial maturities of one year or less. Under GAAP, the corresponding caption of cash and cash equivalents includes cash balances and investments with initial maturities of three months or less. Participation Fund Account On January 3, 1989, the Minnesota Division of Insurance approved a Plan of Conversion and Reorganization (the Plan), which provided, among other things, for the conversion of the Company from a combined stock and mutual life insurance company to a stock life insurance company. The Plan provided for the establishment of a Participation Fund Account (PFA) for the benefit of certain participating individual life insurance policies and annuities issued by the Company prior to the effective date of the Plan. Under the terms of the PFA, the insurance liabilities and assets (approximately $257.9 as of December 31, 2006) with respect to such policies are included in the Companys financial statements but are segregated in the accounting records of the Company to assure the continuation of policyholder dividend practices. Reconciliation to GAAP The effects of the preceding variances from GAAP on the accompanying statutory basis financial statements have not been determined, but are presumed to be material. 12 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Other significant accounting practices are as follows: Investments Investments are stated at values prescribed by the NAIC, as follows: Bonds not backed by other loans are principally stated at amortized cost using the interest method. Single class and multi class mortgage backed/asset backed securities are valued at amortized cost using the interest method including anticipated prepayments. Prepayment assumptions are obtained from dealer surveys or internal estimates and are based on the current interest rate and economic environment. The retrospective adjustment method is used to value all such securities except for higher risk asset backed securities, which are valued using the prospective method. The Company has elected to use the book value as of January 1, 1994 as the cost for applying the retrospective method to securities purchased prior to that date where historical cash flows are not readily available. Redeemable preferred stocks rated as high quality or better are reported at cost or amortized cost. All other redeemable preferred stocks are reported at the lower of cost, amortized cost, or market value and nonredeemable preferred stocks are reported at market value or the lower of cost or market value as determined by the Securities Valuation Office of the NAIC (SVO). Hybrid securities are generally defined as securities including both debt and equity characteristics. During 2005 and prior, hybrid securities were reported as bonds on the balance sheet. During 2006, the NAIC held discussions regarding the appropriate reporting/classification of these securities. Although discussion on the issues will continue into 2007, the short-term reporting guidance from the NAIC recommends that hybrid securities, as defined by this same NAIC guidance, be reported as preferred stock. Therefore, all hybrid securities have been reclassified as preferred stock on the Companys balance sheet as of December 31, 2006. This resulted in a reclassification of $77.3 from bonds to preferred stock on the Companys balance sheet as of December 31, 2006. Common stocks are reported at market value as determined by the SVO and the related unrealized capital gains/losses are reported in unassigned surplus along with the adjustment for federal income taxes. The Company analyzes the general account investments to determine whether there has been an other than temporary decline in fair value below the amortized cost basis. Management considers the length of time and the extent to which the market value has been less than cost, the financial condition and near-term prospects of the issuer, 13 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) future economic conditions and market forecasts, and the Company's intent and ability to not sell the investment in the issuer for a period of time sufficient to allow for recovery in market value. If it is probable that all amounts due according to the contractual terms of a debt security will not be collected, an other than temporary impairment is considered to have occurred. The Company also considers the negative market impact of the interest rate changes, in addition to credit related items, when performing other-than-temporary impairment testing. As part of this testing, the Company determines whether or not it has the ability and intent to not sell the investments for a period of time sufficient to allow for recovery in fair value. The Company uses derivatives such as interest rate swaps, caps and floors, forwards and options as part of its overall interest rate and other economical risk management strategy for certain life insurance and annuity products. For those derivatives in effective hedging relationships, the Company values all derivative instruments on a consistent basis with the hedged item. Upon termination, gains and losses on those instruments are deferred to IMR or included in the carrying values of the underlying hedged items and are amortized over the remaining lives of the hedged items as adjustments to investment income or benefits from the hedged items. Any unamortized gains or losses are recognized when the underlying hedged items are sold. Derivatives used in hedging transactions that do not meet the requirements of SSAP No. 31 or SSAP No. 86 as an effective hedge are carried at fair value with change in value recorded in surplus as unrealized gain or loss. Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. The replication (synthetic asset) and the derivative and other cash instrument are carried at amortized cost. Interest rate swap contracts are used to convert the interest rate characteristics (fixed or variable) of certain investments to match those of the related insurance liabilities that the investments are supporting. The net interest effect of such swap transactions is reported as an adjustment of interest income from the hedged items as incurred. Interest rate caps and floors are used to limit the effects of changing interest rates on yields of variable rate or short-term assets or liabilities. The initial cost of any such agreement is amortized to net investment income over the life of the agreement. Periodic payments that are receivable as a result of the agreements are accrued as an adjustment of interest income or benefits from the hedged items. All effective derivatives are reported at amortized cost with the exception of S&P Options. S&P Options are reported at fair value since they do not meet the hedge requirement of SSAP No. 31 or SSAP No. 86. The unrealized gains or losses from S&P Options are reported as unrealized gain or loss in surplus. 14 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) SSAP No. 88, Investments in Subsidiary, Controlled and Affiliated Entities , applies to the Companys subsidiaries, controlled and affiliated entities (SCA). The Companys insurance subsidiaries are reported at their underlying statutory basis net assets, and the Companys noninsurance subsidiaries are reported at the GAAP basis of their net assets. Dividends from subsidiaries are included in net investment income. The total net change in the subsidiaries equity is included in the change in net unrealized capital gains or losses. Mortgage loans are reported at amortized cost, less write down for impairments. Contract loans are reported at unpaid principal balances. Land is reported at cost. Real estate occupied by the Company is reported at depreciated cost; other real estate is reported at the lower of depreciated cost or fair value. Depreciation is calculated on a straightline basis over the estimated useful lives of the properties. For reverse repurchase agreements, Company policies require a minimum of 95% of the fair value of securities sold under reverse repurchase agreements to be maintained as collateral. Cash collateral received is invested in shortterm investments and the offsetting collateral liability is included in miscellaneous liabilities. Reverse dollar repurchase agreements are accounted for as collateral borrowings, where the amount borrowed is equal to the sales price of the underlying securities. The Company engages in securities lending whereby certain domestic bonds from its portfolio are loaned to other institutions for short periods of time. Collateral, primarily cash, which is in excess of the market value of the loaned securities, is deposited by the borrower with a lending agent, and retained and invested by the lending agent to generate additional income for the Company. The Company does not have access to the collateral. The Companys policy requires a minimum of 102% of the fair value of securities loaned to be maintained as collateral. The market value of the loaned securities is monitored on a daily basis with additional collateral obtained or refunded as the market value fluctuates. Short-term investments are reported at amortized cost, which approximates market value. Short-term investments include investments with maturities of less than one year at the date of acquisition. Partnership interests, which are included in other invested assets on the Balance Sheets, are reported at the underlying audited GAAP equity of the investee. Residual collateralized mortgage obligations, which are included in other invested assets on the Balance Sheet, are reported at amortized cost using the effective interest method. 15 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Realized capital gains and losses are determined using the first-in first-out method. Cash on hand includes cash equivalents. Cash equivalents are short-term investments that are both readily convertible to cash and have an original maturity date of three months or less. Aggregate Reserve for Life Policies and Contracts Life, annuity, and accident and health reserves are developed by actuarial methods and are determined based on published tables using statutorily specified interest rates and valuation methods that will provide, in the aggregate, reserves that are greater than or equal to the minimum or guaranteed policy cash value or the amounts required by law. Interest rates range from 2.0% to 13.3% . The Company waives the deduction of deferred fractional premiums upon the death of the insured. It is the Companys practice to return a pro rata portion of any premium paid beyond the policy month of death, although it is not contractually required to do so for certain issues. The methods used in the valuation of substandard policies are as follows: For life, endowment and term policies issued substandard, the standard reserve during the premiumpaying period is increased by 50% of the gross annual extra premium. Standard reserves are held on PaidUp Limited Pay contracts. For reinsurance accepted with table rating, the reserve established is a multiple of the standard reserve corresponding to the table rating. For reinsurance with flat extra premiums, the standard reserve is increased by 50% of the flat extra. The amount of insurance in force for which the gross premiums are less than the net premiums, according to the standard of valuation required by the Minnesota Division of Insurance, is $21.7 billion and $21.4 billion at December 31, 2006 and 2005, respectively. The amount of premium deficiency reserves for policies on which gross premiums are less than the net premiums is $517.5 and $457.3 at December 31, 2006 and December 31, 2005, respectively. The Company anticipates investment income as a factor in the premium deficiency calculation in accordance with SSAP No. 54, Individual and Group Accident and Health Contracts . The tabular interest has been determined from the basic data for the calculation of policy reserves for all direct ordinary life insurance and for the portion of group life insurance 16 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) classified as group Section 79. The method of determination of tabular interest of funds not involving life contingencies is as follows: one hundredth of the product of such valuation rate of interest times the mean of the amount of funds subject to such valuation rate of interest held at the beginning and end of the year of valuation. Reinsurance Reinsurance premiums, commissions, expense reimbursements, and reserves related to reinsured business are accounted for on bases consistent with those used in accounting for the original policies issued and the terms of the reinsurance contracts. Reserves are based on the terms of the reinsurance contracts and are consistent with the risks assumed. Premiums and benefits ceded to other companies have been reported as a reduction of premium revenue and benefits expense. Amounts applicable to reinsurance ceded for reserves and unpaid claim liabilities have been reported as reductions of these items, and expense allowances received in connection with reinsurance ceded have been reflected in operations. Electronic Data Processing Equipment Electronic data processing equipment is carried at cost less accumulated depreciation. Depreciation for major classes of assets is calculated on a straightline basis over the estimated useful life of the assets. Participating Insurance Participating business approximates less than 1.0% of the Companys ordinary life insurance in force and 11.4% of premium income. The amount of dividends to be paid is determined annually by the Board of Directors. Amounts allocable to participating policyholders are based on published dividend projections or expected dividend scales. Dividend expense of $18.3 and $17.2 was incurred in 2006 and 2005, respectively. Benefit Plans The Company provides noncontributory retirement plans for substantially all employees and certain agents. Pension costs are charged to operations as contributions are made to the plan. The Company also provides a contributory retirement plan for substantially all employees. 17 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Nonadmitted Assets Nonadmitted assets are summarized as follows: December 31 (In Thousands) Subsidiaries $ 1,061 $ 47,122 Deferred and uncollected premium 5,761 3,445 Net deferred tax asset 206,439 224,633 Electronic data processing equipment and software 28,567 12,145 Furniture and equipment 1,957 3,078 Health care and other amounts receivable 1,949 3,895 Aggregate write-ins for other than invested assets 13,014 5,674 Other 11,109 13,552 Total nonadmitted assets $ 269,857 $ 313,544 Changes in nonadmitted assets are generally reported directly in surplus as an increase or decrease in nonadmitted assets. Claims and Claims Adjustment Expenses Claims expenses represent the estimated ultimate net cost of all reported and unreported claims incurred through December 31, 2006. The Company does not discount claims and claims adjustment expense reserves. Such estimates are based on actuarial projections applied to historical claims payment data. Such liabilities are considered to be reasonable and adequate to discharge the Companys obligations for claims incurred but unpaid as of December 31, 2006. Guaranteed Benefits For the Guaranteed Minimum Death Benefit (GMDB), Actuarial Guideline 34 is followed. AG34 interprets the standards for applying CARVM to GMDBs in variable annuity contracts where GMDBs are integrated with other benefits such as surrenders and annuitizations. This guideline requires that GMDBs be projected assuming an immediate drop in the value of the assets supporting the variable annuity contract, followed by a subsequent recovery at a Net Assumed Return. The immediate drops and assumed returns used in the projections are provided in AG34 and vary by five asset classes in order to reflect the risk/return differential inherent in each class. Contract specific asset based charges are deducted to obtain the Net Assumed Returns. This Guideline interprets mortality standards to be applied to projected GMDBs in the reserve calculation. In addition, this Guideline clarifies standards for reinsurance transactions revolving GMDBs with the Integrated Benefit Streams modified to reflect both the payment of future reinsurance premiums and the recovery of future reinsured death benefits. 18 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Cash Flow Information Cash and short-term investments include cash on hand, demand deposits and short-term fixed maturity instruments with a maturity of less than one year at the date of acquisition. Separate Accounts Most separate account assets and liabilities held by the Company represent funds held for the benefit of the Companys variable life and annuity policy and contract holders who bear all of the investment risk associated with the policies. Such policies are of a non-guaranteed nature. All net investment experience, positive or negative, is attributed to the policy and contract holders account values. The assets and liabilities of these accounts are carried at fair value. Certain other separate accounts relate to experience-rated group annuity contracts that fund defined contribution pension plans. These contracts provide guaranteed interest returns for one year only, where the guaranteed interest rate is re-established each year based on the investment experience of the separate account. In no event can the interest rate be less than zero. The assets and liabilities of these separate accounts are carried at book value. Reserves related to the Companys mortality risk associated with these policies are included in life and annuity reserves. These reserves include reserves for guaranteed minimum death benefits (before reinsurance) that totaled $14.5 and $18.3 at December 31, 2006 and 2005, respectively. The operations of the separate accounts are not included in the accompanying statements of operations. 2. Permitted Statutory Basis Accounting Practices The financial statements of the Company are presented on the basis of accounting practices prescribed or permitted by the Minnesota Division of Insurance. The Minnesota Division of Insurance recognizes only statutory accounting practices prescribed or permitted by the state of Minnesota for determining and reporting the financial condition and results of operations of an insurance company and for determining its solvency under the Minnesota Insurance Laws. The NAIC Accounting Practices and Procedures Manual has been adopted as a component of prescribed or permitted practices by the state of Minnesota. The Minnesota Commissioner of Commerce has the right to permit other specific practices that deviate from prescribed practices. The Company is required to identify those significant accounting practices that are permitted, and obtain written approval of the practices from the Minnesota Division of Insurance. As of December 31, 2006 and 2005, the Company had no such permitted accounting practices. 19 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) 3. Investments The amortized cost and fair value of bonds and equity securities are as follows: Gross Unrealized Gains Gross Unrealized Losses Fair Value Amortized Cost (In Thousands) At December 31, 2006 : U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 523,735 $ 7,516 $ 5,215 $ 526,036 States, municipalities, and political subdivisions 32,876 1,213 118 33,971 Foreign other (par value - $1,756,709) 1,765,734 17,152 41,055 1,741,831 Foreign government (par value - $113,124) 107,527 9,753 1,395 115,885 Public utilities securities 283,270 6,703 2,887 287,086 Corporate securities 4,839,353 79,163 67,055 4,851,461 Residential-backed securities 3,037,401 28,401 81,355 2,984,447 Commercial mortgage-backed securities 1,787,890 8,704 21,960 1,774,634 Other asset-backed securities 987,760 3,944 8,405 983,299 Total fixed maturities 13,365,546 162,549 229,445 13,298,650 Preferred stocks 129,773 2,555 2,618 129,710 Common stocks 3,043 2 - 3,045 Total equity securities 132,816 2,557 2,618 132,755 Total $ 13,498,362 $ 165,106 $ 232,063 $ 13,431,405 At December 31, 2005 : U.S. Treasury securities and obligations of U.S. government corporations and agencies $ 514,993 $ 876 $ 6,396 $ 509,473 States, municipalities, and political subdivisions 14,336 526 51 14,811 Foreign other (par value - $1,741,881) 1,752,585 17,749 1,738 186,882 Foreign government (par value - $174,682) 170,871 23,155 36,206 1,739,534 Public utilities securities 335,168 10,994 2,756 343,406 Corporate securities 5,402,252 113,721 69,649 5,446,324 Residential-backed securities 2,740,475 27,755 75,627 2,692,603 Commercial mortgage-backed securities 1,950,649 10,507 31,207 1,929,949 Other asset-backed securities 563,216 1,156 13,068 551,304 Total fixed maturities 13,444,545 206,439 236,698 13,414,286 Preferred stocks 52,473 269 300 52,442 Common stocks 532 277 - 808 Total equity securities 53,005 546 300 53,250 Total $ 13,497,550 $ 206,985 $ 236,998 $ 13,467,536 20 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Reconciliation of bonds from amortized cost to carrying value as of December 31, 2006 and 2005 is as follows: December 31 (In Thousands) Amortized cost $ $ Adjustment for below investment grade bonds (60) (1,237) Carrying value $ $ The aggregate fair values of debt securities with unrealized losses and the time period that cost exceeded fair value are as follows: More than 6 Less than months and less More than 6 months than 12 months 12 months below cost below cost below cost Total (In Thousands) At December 31, 2006: Fair value $ 4,067,150 $ 1,102,702 $ 3,960,556 $ 9,130,408 Unrealized loss 25,644 17,130 186,671 229,445 More than 6 Less than months and less More than 6 months than 12 months 12 months below cost below cost below cost Total (In Thousands) At December 31, 2005: Fair value $ 4,218,385 $ 1,882,883 $ 2,021,224 $ 8,122,492 Unrealized loss 85,355 63,199 88,144 236,698 21 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The amortized cost and fair value of investments in bonds at December 31, 2006, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Maturity: Due in 1 year or less $ 258,950 $ 258,839 Due after 1 year through 5 years 2,717,055 2,706,911 Due after 5 years through 10 years 3,108,121 3,096,426 Due after 10 years 1,468,369 1,494,094 7,552,495 7,556,270 Residential-backed securities 3,037,401 2,984,447 Commercial mortgage-backed securities 1,787,890 1,774,634 Other asset-backed securities 987,760 983,299 Total $ 13,365,546 $ 13,298,650 At December 31, 2006 and 2005, investments in certificates of deposit and bonds, with an admitted asset value of $292.4 and $204.3, were on deposit with state insurance departments to satisfy regulatory requirements. At December 31, 2006 and 2005, the Company had loaned securities (which are reflected as invested assets on the balance sheets) with a market value of approximately $398.6 and $185.3, respectively. Proceeds from the sale of investments in bonds and other fixed maturity interest securities were $3.2 billion and $5.8 billion in 2006 and 2005, respectively. Gross gains of $31.3 and $64.9 and gross losses of $51.5 and $85.9 during 2006 and 2005, respectively, were realized on those sales. A portion of the gains and losses realized in 2006 and 2005 has been deferred to future periods in the IMR. Realized capital gains (losses) are reported net of federal income taxes and amounts transferred to the IMR as follows: December 31 (In Thousands) Realized capital losses $ (52,309) $ (12,910) Amount transferred to IMR (net of related taxes of $(18,459) in 2006 and $(3,362) in 2005) 34,282 6,244 Federal income tax benefit (expense) 14,367 (1,527) Net realized capital losses $ (3,660) $ (8,193) 22 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Major categories of net investment income are summarized as follows: Year ended December 31 (In Thousands) Income: Subsidiaries $ 27,600 $ 21,765 Equity securities 5,731 3,427 Bonds 761,657 755,918 Mortgage loans 145,321 163,291 Derivatives 11,966 (3,379) Contract loans 39,193 49,506 Real estate 22,834 22,747 Other 45,890 21,350 Total investment income 1,060,192 1,034,625 Investment expenses (113,934) (102,114) Net investment income $ 946,258 $ 932,511 The Company entered into reverse dollar repurchase agreements to increase its return on investments and improve liquidity. Reverse dollar repurchases involve a sale of securities and an agreement to repurchase substantially the same securities as those sold. The reverse dollar repurchases are accounted for as short-term collateralized financing and the repurchase obligation is reported in borrowed money on the Balance Sheets. The repurchase obligation totaled $188.8 and $245.8 at December 31, 2006 and 2005, respectively. The securities underlying these agreements are mortgage-backed securities with a book value of $193.0 and $254.2 and fair value of $187.1 and $247.4 at December 31, 2006 and 2005, respectively. The securities have a weighted average coupon rate of 5.3% and have maturities ranging from December 2021 through December 2036. The primary risk associated with short-term collateralized borrowings is that the counterparty may be unable to perform under the terms of the contract. The Companys exposure is limited to the excess of the net replacement cost of the securities over the value of the short-term investments, which was not material at December 31, 2006. The Company believes the counterparties to the reverse dollar repurchase agreements are financially responsible and that the counterparty risk is minimal. The Company participates in reverse repurchase transactions. Such transactions include the sale of corporate securities to a major securities dealer and a simultaneous agreement to repurchase the same securities in the near term. The proceeds are invested in new securities of intermediate durations. As of December 31, 2006 and 2005, the amount outstanding on these agreements was $376.0 and $326.6, respectively. The securities underlying these agreements are mortgage-backed securities with a book value of $377.5 and $329.5 and fair value of $375.8 and $325.0 at December 31, 2006 and 2005, respectively. The securities have a weighted average coupon rate of 5.5% and have maturities ranging from September 2017 through March 2045. 23 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The maximum and minimum lending rates for long-term mortgage loans during 2006 were 7.7% and 5.0% . Fire insurance is required on all properties covered by mortgage loans and must at least equal the excess of the loan over the maximum loan which would be permitted by law on the land without the buildings. The maximum percentage of a loan to the value of collateral at the time of the loan, exclusive of insured or guaranteed or purchase money mortgages, was 71.3% on commercial properties. As of December 31, 2006 and 2005, the Company held $1.1 and nil, respectively, in mortgages with interest more than 180 days overdue. As of December 31, 2006, the average recorded investment in impaired loans was $1.9. Interest income recognized during the period the loans were impaired was $0.8 and interest income recognized on a cash basis was $0.9. As of December 31, 2005, the average recorded investment in impaired loans was $1.9. Interest income recognized during the period the loans were impaired was $0.6 and interest income recognized on a cash basis was $0.5. The Company had impaired mortgage loans without an allowance for credit losses of $7.4 and $7.9 as of December 31, 2006 and 2005, respectively. In the course of the Companys asset management activities, securities are sold and reacquired within 30 days of the sale date to enhance the Companys return on its investment portfolio or to manage interest rate risk. The table below summarizes the number of transactions, the book value, and the gain or loss of the Companys financial instruments with respect to securities sold and reacquired within 30 days of the sale date: Cost of NAIC Number of Securities Rating Transactions Book Value Repurchased Gain/(Loss) (In Thousands) 3 6 $ 575 $ 572 $ - Cost of NAIC Number of Securities Rating Transactions Book Value Repurchased Gain (In Thousands) 3 14 $ 1,430 $ 1,557 $ 115 4 4 780 796 12 18 $ 2,210 $ 2,353 $ 127 There were no encumbrances on real estate at December 31, 2006 and 2005, respectively. 24 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) 4. Derivative Financial Instruments Held for Purposes Other than Trading The Company utilizes derivatives such as options, futures and interest rate swaps to reduce and manage risks, which include the risk of a change in the value, yield, price, cash flows, exchange rates or quantity of, or a degree of exposure with respect to, assets, liabilities, or future cash flows which the Company has acquired or incurred. The Companys hedge accounting practices are in accordance with the requirements set in SSAP No. 86. The Company also enters into credit default swaps and total return swaps to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. Replicated (Synthetic) Assets filed with the NAIC SVO result in both the derivative and cash instrument being carried at amortized cost. Hedge accounting practices are followed in accordance with requirements set forth in SSAP No. 86 for those derivatives that are deemed highly effective. All effective derivatives are reported at amortized cost with the exception of S&P Options. S&P Options are reported at fair value since they do not meet the hedge requirement of SSAP No. 31 or SSAP No. 86. The unrealized gains or losses from S&P Options are reported as unrealized gain or loss in surplus. The Company uses interest rate swaps to reduce market risks from changes in interest rates and to alter interest rate exposure arising from mismatches between assets and liabilities. Interest rate swap agreements generally involve the exchange of fixed and floating interest payments over the life of the agreement without an exchange of the underlying principal amount. Currency swap agreements generally involve the exchange of local and foreign currency payments over the life of the agreement without an exchange of the underlying principal amount. Interest rate cap and interest rate floor agreements owned entitle the Company to receive payments to the extent reference interest rates exceed or fall below strike levels in the contracts based on the notional amounts. Credit default swaps and total return swaps are utilized to replicate the investment characteristics of permissible investments using the derivative in conjunction with other investments. The replication (synthetic asset) and the derivative and other cash instrument are carried at amortized cost. All premiums paid for the purchase of derivative contracts are included in other invested assets on the balance sheets and are being amortized to interest expense over the remaining terms of the contracts or in a manner consistent with the financial instruments being hedged. Amounts paid or received, if any, from such contracts are included in interest expense or income on the statements of operations. Accrued amounts payable to or receivable from counterparties are included in other liabilities or other invested assets. 25 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Gains or losses realized as a result of early terminations of interest rate contracts are amortized to investment income over the remaining term of the items being hedged to the extent the hedge is considered to be effective; otherwise, they are recognized upon termination. Derivatives that are designated as being in an effective hedging relationship are reported in a manner that is consistent with the hedged asset or liability. Derivative contracts that are matched or otherwise designated to be associated with other financial instruments are recorded at fair value if the related financial instruments mature, are sold, or are otherwise terminated or if the interest rate contracts cease to be effective hedges. Changes in the fair value of derivatives not designated in effective hedging relationships are recorded as unrealized capital gains in surplus. The Company is exposed to credit loss in the event of nonperformance by counterparties on interest rate contracts; however, the Company does not anticipate nonperformance by any of these counterparties. The amount of such exposure is generally the unrealized gains related to such contracts. The Company manages the potential credit exposure from interest rate contracts through careful evaluation of the counterparties credit standing, collateral agreements, and master netting agreements. The table below summarizes the Companys derivative contracts included in other invested assets at December 31, 2006 and 2005: Notional Carrying Fair Amount Value Value (In Thousands) December 31, 2006 Derivative contracts: Swaps $ 4,036,458 $ (1,176) $ (5,705) Options owned 52,433 3,419 3,419 Total derivatives $ 4,088,891 $ 2,243 $ (2,286) December 31, 2005 Derivative contracts: Swaps $ 3,275,764 $ (2,618) $ 6,474 Options owned 54,151 3,239 3,239 Total derivatives $ 3,329,915 $ 621 $ 9,713 26 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) 5. Concentrations of Credit Risk The Company held less-than-investment-grade corporate bonds with an aggregate book value of $451.7 and $537.6 and an aggregate market value of $459.4 and $545.1 at December 31, 2006 and 2005, respectively. Those holdings amounted to 3.4% of the Companys investments in bonds and 2.1% of total admitted assets at December 31, 2006. The holdings of less-than-investment-grade bonds are widely diversified and of satisfactory quality based on the Companys investment policies and credit standards. The Company held unrated bonds of $326.0 and $633.0, with an aggregate NAIC market value of $333.4 and $627.5 at December 31, 2006 and 2005, respectively. The carrying value of these holdings amounted to 2.4% of the Companys investment in bonds and 1.5% of the Companys total admitted assets at December 31, 2006. At December 31, 2006, the Companys commercial mortgages involved a concentration of properties located in California (20.9%) and Texas (9.5%) . The remaining commercial mortgages relate to properties located in 40 other states. The portfolio is well diversified, covering many different types of income-producing properties on which the Company has first mortgage liens. The maximum mortgage outstanding on any individual property is $36.0. 6. Annuity Reserves At December 31, 2006 and 2005, the Companys annuity reserves, including those held in separate accounts and deposit fund liabilities that are subject to discretionary withdrawal with adjustment, subject to discretionary withdrawal without adjustment, and not subject to discretionary withdrawal provisions are summarized as follows: Amount Percent (In Thousands) December 31, 2006 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 271,325 2.4 % At book value less surrender charge 1,225,832 10.8 At fair value 2,000,906 17.6 Subtotal 3,498,063 30.8 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 7,025,008 61.9 Not subject to discretionary withdrawal 819,298 7.3 Total annuity reserves and deposit fund liabilities before reinsurance 11,342,369 % Less reinsurance ceded 11,869 Net annuity reserves and deposit fund liabilities $ 11,330,500 27 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Amount Percent (In Thousands) December 31, 2005 Subject to discretionary withdrawal (with adjustment): With market value adjustment $ 342,844 2.9 % At book value less surrender charge 1,360,331 11.3 At fair value 2,496,534 20.7 Subtotal 4,199,709 34.9 Subject to discretionary withdrawal (without adjustment): At book value with minimal or no charge or adjustment 7,005,737 58.3 Not subject to discretionary withdrawal 818,444 6.8 Total annuity reserves and deposit fund liabilities before reinsurance 12,023,890 % Less reinsurance ceded 12,324 Net annuity reserves and deposit fund liabilities $ 12,011,566 Of the total net annuity reserves and deposit fund liabilities of $11.3 billion at December 31, 2006, $9.2 billion is included in the general account and $2.1 billion is included in the separate account. Of the total net annuity reserves and deposit fund liabilities of $12.0 billion at December 31, 2005, $9.3 billion is included in the general account and $2.7 billion is included in the separate account. 7. Employee Benefit Plans Defined Benefit Plan ING North America Insurance Corporation (ING North America) sponsors the ING Americas Retirement Plan (the Retirement Plan), effective as of December 31, 2001. Substantially all employees of ING North America and its subsidiaries and affiliates (excluding certain employees) are eligible to participate, including the Companys employees. The Retirement Plan is a tax-qualified defined benefit plan, the benefits of which are guaranteed (within certain specified legal limits) by the Pension Benefit Guaranty Corporation (PBGC). As of January 1, 2002, each participant in the Retirement Plan (except for certain specified employees) earns a benefit under a final average compensation formula. The costs allocated to the Company for its employees participation in the Retirement Plan were $9.1 and $7.6 for 2006 and 2005, respectively. 28 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Defined Contribution Plans ING North America sponsors the ING Savings Plan and ESOP (the Savings Plan). Substantially all employees of ING North America and its subsidiaries and affiliates (excluding certain employees) are eligible to participate, including the Companys employees other than Company agents. The Savings Plan is a tax-qualified profit sharing and stock bonus plan, which includes an employee stock ownership plan (ESOP) component. Savings Plan benefits are not guaranteed by the PBGC. The Savings Plan allows eligible participants to defer into the Savings Plan a specified percentage of eligible compensation on a pre-tax basis. ING North America matches such pre-tax contributions, up to a maximum of 6% of eligible compensation. All matching contributions are subject to a 4-year graded vesting schedule (although certain specified participants are subject to a 5-year graded vesting schedule). All contributions made to the Savings Plan are subject to certain limits imposed by applicable law. The costs allocated to the Company for the Savings Plan were $7.0 and $6.3 for 2006 and 2005, respectively. Other Benefit Plans In addition to providing retirement plan benefits, the Company, in conjunction with ING North America, provides certain supplemental retirement benefits to eligible employees and health care and life insurance benefits to retired employees and other eligible dependents. The supplemental retirement plan includes a non-qualified defined benefit pension plan, and a non-qualified defined contribution plan, which means all benefits are payable from the general assets of the Company. The post-retirement health care plan is contributory, with retiree contribution levels adjusted annually. The life insurance plan provides a flat amount of noncontributory coverage and optional contributory coverage. A summary of assets, obligations and assumptions of the Pension and Other Postretirement Benefits Plans are as follows: (In Thousands) Change in benefit obligation Benefit obligation at beginning of year $ Service cost - - 1,345 2,369 Interest cost 1,853 1,840 1,249 1,229 Contribution by plan participants - - 1,322 1,580 Actuarial (gain) loss (313) 3,937 407 5,480 Benefits paid (2,874) (2,663) (3,137) (3,593) Benefit obligation at end of year $ 29 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Pension Benefits Other Benefits (In Thousands) Change in plan assets Fair value of plan assets at beginning of year $ - $ - $ - $ - Employer contributions 2,874 2,663 1,815 2,013 Plan participants' contributions - - 1,322 1,580 Benefits paid (2,874) (2,663) (3,137) (3,593) Fair value of plan assets at end of year $ - $ - $ - $ - Funded status $ (33,751) $ (35,085) $ (24,626) $ (23,441) Unamortized prior service credit (26) (30) 3,959 (2,242) Unrecognized net gains (loss) 11,373 12,936 (2,310) 3,674 Remaining net obligation 16,049 17,195 - - Total funded status $ Amounts recognized in the balance sheets consist of: Accrued benefit cost $ (33,751) $ (35,010) $ (22,978) $ (22,009) Intangible assets 16,049 17,195 - - Unassigned surplus - minimum pension liability 11,347 12,831 - - Net amount recognized $ (6,355) $ (4,984) $ (22,978) $ (22,009) Component of net periodic benefit cost Service cost $ - $ - $ $ Interest cost 1,852 1,840 1,249 1,229 Amortization of unrecognized transition obligations or transition asset 1,146 1,146 - - Amount of unrecognized gains (losses) 712 367 122 101 Amount of prior service cost recognized (5) (5) 68 68 Total net periodic benefit cost $ In addition, the Company had pension benefit obligation and other benefit obligation for non-vested employees as of December 31, 2006 and 2005 in the amount of $2.5 and $3.3, respectively. 30 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Assumptions used in determining the accounting for the defined benefit plans and other benefit plan as of December 31, 2006 and 2005 were as follows: Weighted-average discount rate 5.9 % 5.5 % Rate of increase in compensation level 4.0 % 4.0 % The annual assumed rate of increase in the per capita cost of covered benefits (i.e., health care cost trend rate) for the medical plan is 9.0% graded to 5.0% over 5 years. Increasing the assumed health care cost trend rates by one percentage point in each year would increase the accumulated postretirement benefit obligation for the medical plan as of December 31, 2006 by $.5. Decreasing the assumed health care cost trend rates by one percentage point in each year would decrease the accumulated postretirement benefit obligation for the medical plan as of December 31, 2006 by $.5. The Company expects to pay the following benefits: Year ending December 31, Benefits (In Thousands) 2007 $ 2,874 2008 2,828 2009 2,784 2010 2,732 2011 2,696 Thereafter 12,986 The measurement date used for postretirement benefits is December 31, 2006. On December 8, 2003, the Medicare Prescription Drug Impairment and Modernization Act of 2003 (the Act) was signed into law. The Act introduced a prescription drug benefit under Medicare, as well as a federal subsidiary to sponsors of retiree health care benefit plans that provide a benefit that is at least actuarially equivalent to Medicare. The impact of the Act is not reflected in any amounts disclosed in the financial statements or accompanying notes. The 2007 expected benefit reduction in the net post retirement benefit cost for the subsidy related to benefits attributed to former employees is $0.3. There is no effect of the subsidy on the measurement of net periodic postretirement benefit cost for the current period. The Company expects to pay contributions of $5.3 for all plans during 2007. 31 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) 8. Separate Accounts Separate account assets and liabilities represent funds segregated by the Company for the benefit of certain policy and contract holders who bear the investment risk. Revenues and expenses on the separate account assets and related liabilities equal the benefits paid or payable to the separate account policy and contract holders. The general nature and characteristics of the separate account business follows: Non-Indexed Non- Guarantee Guaranteed Less than/ Separate equal to 4% Accounts Total (In Thousands) December 31, 2006 Premium, consideration or deposits for the year $ - $ 376,794 $ 376,794 Reserves for separate accounts with assets at: Fair value $ 154,164 $ 3,355,444 $ 3,509,608 Amortized cost - - - Total reserves 154,164 3,355,444 3,509,608 Reserves for separate accounts by withdrawal characteristics: Subject to discretionary withdrawal: With market value adjustment $ 154,164 $ - $ 154,164 At market value - 3,345,283 3,345,283 Subtotal 154,164 3,345,283 3,499,447 Not subject to discretionary withdrawal - 10,161 10,161 Total separate account liabilities $ 154,164 $ 3,355,444 $ 3,509,608 December 31, 2005 Premium, consideration or deposits for the year $ - $ 459,458 $ 459,458 Reserves for separate accounts with assets at: Fair value $ 164,094 $ 3,706,254 $ 3,870,348 Amortized cost - - - Total reserves 164,094 3,706,254 3,870,348 Reserves for separate accounts by withdrawal characteristics: Subject to discretionary withdrawal: With market value adjustment $ 164,094 $ - $ 164,094 At market value - 3,694,101 3,694,101 Subtotal 164,094 3,694,101 3,858,195 Not subject to discretionary withdrawal - 12,153 12,153 Total separate account liabilities $ 164,094 $ 3,706,254 $ 3,870,348 32 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) A reconciliation of the amounts transferred to and from the separate accounts is presented below: Year Ended December 31 (In Thousands) Transfers as reported in the Summary of Operations of the Separate Accounts Statement: Transfers to separate accounts $ 376,794 $ 459,459 Transfers from separate accounts (1,049,002) (914,183) Transfers as reported in the statements of operations $ (672,208) $ (454,724) The separate account liabilities subject to minimum guaranteed benefits, the gross amount of reserve and the reinsurance reserve credit related to minimum guarantees, by type, at December 31, 2006 and 2005 were as follows: Guaranteed Minimum Death Benefit (GMDB) (In Thousands) December 31, 2006 Separate Account Liability $ 1,512,402 Gross amount of reserve 5,111 Reinsurance reserve credit - December 31, 2005 Separate Account Liability $ 1,662,664 Gross amount of reserve 7,004 Reinsurance reserve credit - 9. Reinsurance The Company is involved in both ceded and assumed reinsurance with other companies for the purpose of diversifying risk and limiting exposure on larger risks. To the extent that the assuming companies become unable to meet their obligations under these treaties, the Company remains contingently liable to its policyholders for the portion reinsured. To minimize its exposure to significant losses from retrocessionaire insolvencies, the Company evaluates the financial condition of the retrocessionaire and monitors concentrations of credit risk. Assumed premiums amounted to $675.1 and $566.5 for the years ended December 31, 2006 and 2005, respectively. 33 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The Companys ceded reinsurance arrangements reduced certain items in the accompanying financial statements by the following amounts: December 31 (In Thousands) Premiums $ 398,621 $ 393,117 Benefits paid or provided 379,191 395,382 Policy and contract liabilities at year end 2,404,221 2,131,021 The Company does not have any reinsurance agreements in effect under which the reinsurer may unilaterally cancel the agreement. 10. Federal Income Taxes Effective January 1, 2006, the Company filed a consolidated federal income tax return with its ultimate U.S. parent, ING AIH, a Delaware corporation, and other U.S. affiliates and subsidiaries. The method of tax allocation is governed by a written tax sharing agreement. The tax sharing agreement provides that each member of the consolidated return shall reimburse ING AIH for its respective share of the consolidated federal income tax liability and shall receive a benefit for its losses at the statutory rate. Current income taxes incurred consist of the following major components: Year ended December 31 (In Thousands) Federal tax expense on operations $ 97,155 $ 86,763 Federal tax (benefit) expense on capital losses (14,367) 1,527 Total current tax expense incurred $ 82,788 $ 88,290 34 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The main components of deferred tax assets and deferred tax liabilities are as follows: December 31 (In Thousands) Deferred tax assets resulting from book/tax differences in: Deferred acquisition costs $ 126,938 $ 124,676 Insurance reserves 157,965 170,433 Investments 18,807 22,812 Compensation and benefits 39,122 35,142 Nonadmitted assets and other surplus items 17,937 20,579 Litigation accruals 20,470 13,054 Costs of collection and loading 7,601 4,388 Other 31,641 25,101 Total deferred tax assets 420,481 416,185 Deferred tax assets nonadmitted (206,439) (224,633) Admitted deferred tax assets 214,042 191,552 Deferred tax liabilities resulting from book/tax differences in: Investments 8,501 10,192 Deferred and uncollected premium 56,290 52,474 Depreciable assets 18,099 25,756 Unrealized gain on common stocks 16,610 13,772 Insurance reserves 2,876 3,286 Other - 1,619 Total deferred tax liabilities 102,376 107,099 Net admitted deferred tax asset $ 111,666 $ 84,453 The change in net deferred income taxes is comprised of the following: December 31 Change (In Thousands) Total deferred tax assets $ 420,481 $ 416,185 $ 4,296 Total deferred tax liabilities (102,376) (107,099) 4,723 Net deferred tax asset $ 318,105 $ 309,086 9,019 Remove current year change in unrealized gains 2,838 Change in net deferred income tax 11,857 Remove other items in surplus: Additional minimum pension liability 520 Current year change in nonadmitted assets (7,418) Other (2,070) Change in deferred taxes for rate reconciliation $ 2,889 35 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The provision for federal income taxes incurred is different from that which would be obtained by applying the statutory federal income tax rate to income (including capital losses) before income taxes. The significant items causing this difference are: Year Ended December 31, 2006 (In Thousands) Ordinary income $ 230,315 Capital losses (18,027) Total pre-tax book income $ 212,288 Provision computed at statutory rate 74,301 Dividends received deduction (19,020) Interest maintenance reserve (12,928) Reinsurance 38,419 Other (873) Total $ 79,899 Federal income taxes incurred $ 82,788 Change in net deferred income taxes (2,889) Total statutory income taxes $ 79,899 The amount of federal income taxes incurred that will be available for recoupment in the event of future net losses is $21.4 and $71.6 from 2006 and 2005, respectively. The Company has a payable of $24.6 and $33.9 at December 31, 2006 and 2005, respectively, for federal income taxes under the intercompany tax sharing agreement. Under prior law, the Company was allowed to defer from taxation a portion of income. Deferred income of $32.6 was accumulated in the Policyholders Surplus Account and would only become taxable under certain conditions, which management believed to be remote. In 2004, Congress passed the American Jobs Creation Act of 2004 allowing certain tax-free distributions from the Policyholders Surplus Account during 2005 and 2006. During 2006, the Company made a dividend distribution of $35.0 which eliminated the $32.6 balance in the Policyholders Surplus Account and, therefore, eliminated any potential tax on the accumulated balance. 11. Investment in and Advances to Subsidiaries The Company has two wholly owned insurance subsidiaries at December 31, 2006, ReliaStar Life Insurance Company of New York (RNY) and ING Re (UK) Limited. The Company also has three wholly owned noninsurance subsidiaries: NWNL Benefits Corporation, Whisperingwind I, LLC, and Whisperingwind II, LLC and one partially owned noninsurance subsidiary Superior Vision Services, Inc. (SVS). (See Subsequent 36 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Event footnote related to SVS). Whisperingwind I, LLC and Whisperingwind II, LLC (Captives) were nonadmitted at December 31, 2006 in accordance with SSAP No. 88. Amounts invested in and advanced to the Companys subsidiaries are summarized as follows: December 31 (In Thousands) Common stock (cost - $208,413 in 2006 and $196,153 in 2005) $ 330,204 $ 286,170 Summarized financial information for these subsidiaries is as follows: December 31 (In Thousands) Revenues $ 590,335 $ 524,362 Income before net realized gains on investments 18,991 38,186 Net income 18,180 37,755 Admitted assets 3,055,769 2,815,419 Liabilities 2,725,565 2,529,249 The Company received cash dividends from its subsidiary RNY of $27.6 in 2006 and $20.8 in 2005. The Company created the Captives with initial capital contributions of $0.3 each on October 27, 2006. Additional capital contributions were paid into Whisperingwind I, LLC of $7.1 and Whisperingwind II, LLC of $3.4 on December 14, 2006. The Captives have applied to the South Carolina Department of Insurance for their respective licenses to become special purpose financial captive reinsurance companies. Their applications were pending as of December 31, 2006. Consequently, the Captives have not commenced writing insurance business. Upon approval of the applications and the issuance of the licenses, the Company anticipates entering into reinsurance transactions with each of the Captives. 12. Capital and Surplus Under Minnesota insurance regulations, the Company is required to maintain a minimum total capital and surplus of $2.0. Additionally, the amount of dividends which can be paid by the Company to its shareholder without prior approval of the Minnesota Division of Insurance is limited to the greater of 10% of statutory surplus or the statutory net gain from operations. 37 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Lion loaned $100.0 to the Company under a surplus note dated December 1, 2001. The surplus note provides, subject to the regulatory constraints discussed below, that (1) it is a surplus note which will mature on September 15, 2021 with principal due at maturity, but payable without penalty, in whole or in part before maturity; (2) interest is payable at a variable rate based upon an annualized yield rate for U.S. Treasury Bonds payable semi-annually; and (3) in the event that the Company is in default in the payment of any required interest or principal, the Company cannot pay cash dividends on its capital stock (all of which is owned directly by Lion). The surplus note further provides that there may be no payment of interest or principal without the express approval of the Minnesota Division of Insurance. For the year ended December 31, 2006 and 2005, interest paid totaled $4.7 and $4.6, respectively. There is no accrued interest for the years ended December 31, 2006 and 2005. Life and health insurance companies are subject to certain Risk Based Capital (RBC) requirements as specified by the NAIC. Under those requirements, the amount of capital and surplus maintained by a life and health insurance company is to be determined based on the various risk factors related to it. At December 31, 2006, the Company meets the RBC requirements. 13. Fair Values of Financial Instruments In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases, could not be realized in immediate settlement of the financial instrument. Accordingly, the aggregate fair value amounts presented herein do not represent the underlying value of the Company. Life insurance liabilities that contain mortality risk and all nonfinancial instruments have been excluded from the disclosure requirements. However, the fair values of liabilities under all insurance contracts are taken into consideration in the Companys overall management of interest rate risk, such that the Companys exposure to changing interest rates is minimized through the matching of investment maturities with amounts due under insurance contracts. 38 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The carrying amounts and fair values of the Companys financial instruments are summarized as follows: December 31 Carrying Fair Carrying Fair Amount Value Amount Value (In Thousands) Assets: Bonds $ 13,365,486 $ 13,298,650 $ 13,443,308 $ 13,414,287 Preferred stocks 129,773 129,710 52,473 52,442 Unaffiliated common stocks 3,045 3,045 808 808 Mortgage loans 2,134,551 2,135,988 2,216,503 2,254,565 Contract loans 674,130 674,130 664,252 664,252 Derivative securities 2,243 (2,286) 621 9,713 Cash, cash equivalents and short-term investments 341,241 341,241 182,231 182,231 Separate account assets 3,688,327 3,688,327 4,078,427 4,078,427 Liabilities: Policyholder dividends 14,186 14,186 12,555 12,555 Separate account liabilities 3,686,705 3,686,705 4,075,675 4,075,675 Payable for securities - - 10,039 10,039 The following methods and assumptions were used by the Company in estimating the fair value disclosures for financial instruments in the accompanying financial statements and notes thereto: Cash and short-term investments : The carrying amounts reported in the accompanying Balance Sheets for these financial instruments approximate their fair values. Bonds and equity securities : The fair values for bonds, preferred stocks and common stocks reported herein are based on quoted market prices, where available. For securities not actively traded, fair values are estimated using values obtained from independent pricing services or, in the case of private placements, are estimated by discounting the expected future cash flows. The discount rates used vary as a function of factors such as yield, credit quality, and maturity, which fall within a range between 3.4% and 13.0% over the total portfolio. Fair values determined on this basis can differ from values published by the SVO. Fair value as determined by the SVO as of December 31, 2006 and 2005 is $13.9 billion and $13.8 billion, respectively. Mortgage loans : Estimated market values for commercial real estate loans were generated using a discounted cash flow approach. Loans in good standing are discounted using interest rates determined by U.S. Treasury yields on December 31 39 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) and spreads applied on new loans with similar characteristics. The amortizing features of all loans are incorporated in the valuation. Where data on option features is available, option values are determined using a binomial valuation method, and are incorporated into the mortgage valuation. Restructured loans are valued in the same manner; however, these loans were discounted at a greater spread to reflect increased risk. All residential loans are valued at their outstanding principal balances, which approximate their fair values. Residual collateralized mortgage obligations : Residual collateralized mortgage obligations are included in the other invested assets balances. Fair values are based on independent pricing sources. Derivative financial instruments : Fair values for on-balance sheet derivative financial instruments (caps, options and floors) and off-balance sheet derivative financial instruments (swaps) and forwards are based on broker/dealer valuations or on internal discounted cash flow pricing models taking into account current cash flow assumptions and the counterparties credit standing. Investment in surplus notes : Estimated fair values in surplus notes were generated using a discounted cash flow approach. Cash flows were discounted using interest rates determined by U.S. Treasury yields on December 31 and spreads applied on surplus notes with similar characteristics. Guaranteed investment contracts : The fair values of the Companys guaranteed investment contracts are estimated using discounted cash flow calculations, based on interest rates currently being offered for similar contracts with maturities consistent with those remaining for the contracts being valued. Other investmenttype insurance contracts : The fair values of the Companys deferred annuity contracts are estimated based on the cash surrender values of the contracts. The carrying values of other policyholder liabilities, including individual and group annuities, policyholder dividends and deposit-type contracts, approximate their fair values. The carrying value of all other financial instruments approximates their fair value. 14. Commitments and Contingencies The Company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the Company sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such 40 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) lawsuits/arbitrations, in light of existing insurance, reinsurance and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the Companys operations or financial position. Guarantee Agreement : The Company, effective January 2002, entered into a Guarantee Agreement with two other ING affiliates whereby it is jointly and severally liable for a $250.0 obligation of another ING affiliate, Security Life of Denver International Limited (SLDI). The Companys Board of Directors approved this transaction on April 25, 2002. The two other affiliated life insurers were Security-Connecticut Life Insurance Company (subsequently merged into the Company on October 1, 2003), and Security Life of Denver Insurance Company. The joint and several guarantees of the two remaining insurers are capped at $250.0. Investment Purchase Commitments As part of its overall investment strategy, the Company has entered into agreements to purchase securities of $122.4 and $119.2 at December 31, 2006 and 2005, respectively. The Company is also committed to provide additional capital contributions of $166.4 and $61.3 in limited partnerships at December 31, 2006 and 2005, respectively. Operating Leases The Company leases office space under various noncancelable operating lease agreements that expire through April 2014. Rental expense for 2006 and 2005 was approximately $10.7 and $10.0, respectively. Future minimum aggregate rental commitments under operating leasing arrangements as of December 31, 2006, are as follows: Year ending December 31 Commitments (In Thousands) 2007 $ 6,896 2008 6,525 2009 2,396 2010 457 2011 198 Thereafter 20 Certain rental commitments have renewal options extending through the year 2014 subject to adjustments in future periods. Lessor Leases The Company owns or leases numerous sites that are leased or subleased to franchisees. Buildings owned or leased that meet the criteria for operating leases are carried at the 41 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) gross investment in the lease less unearned income. Unearned income is recognized in such a manner as to produce a constant periodic rate of return on the net investment. The typical lease period is 20 years and some leases contain renewal options. The franchisee is responsible for the payment of property taxes, insurance and maintenance costs related to the leased property. The cost of these properties are $147.2 at December 31, 2006, with accumulated depreciation of $83.7. Future minimum lease payment receivables under noncancelable operating leasing arrangements as of December 31, 2006 are as follows: Year ending Future minimum Lease December 31 Payment Receivables (In Thousands) 2007 $ 11,670 2008 10,007 2009 6,036 2010 3,235 2011 1,946 Thereafter 3,225 Contingent rentals included in income for the years ended December 31, 2006 and 2005 amounted to $11.5 and $11.9, respectively. The net investment is classified as real estate. Legal Proceedings The Company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the Company sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such lawsuits/arbitrations, in light of existing insurance, reinsurance and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the Companys operations or financial position. Regulatory Matters As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. 42 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Insurance and Retirement Plan Products and Other Regulatory Matters The New York Attorney General, other federal and state regulators and self-regulatory agencies are also conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; potential anti-competitive activity; reinsurance; marketing practices; specific product types (including group annuities and indexed annuities); and disclosure. It is likely that the scope of these industry investigations will further broaden before they conclude. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of ING, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in reports previously filed by affiliates of the Company with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action may be taken by regulators with respect to the Company or certain affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject the Company or certain affiliates to adverse 43 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. ING has agreed to indemnify and hold harmless the ING Funds from all damages resulting from wrongful conduct by ING or its employees or from INGs internal investigation, any investigations conducted by any governmental or self-regulatory agencies, litigation or other formal proceedings, including any proceedings by the SEC. Management reported to the ING Funds Board that ING management believes that the total amount of any indemnification obligations will not be material to ING or INGs U.S. based operations, including the Company. 15. Financing Agreements The Company maintains a revolving loan agreement with Bank of New York (BONY). Under this agreement, the Company can borrow up to $100.0 from BONY. Interest on any Company borrowing accrues at an annual rate equal to: (1) the cost of funds for BONY for the period applicable for the advance plus 0.4%, or (2) a rate quoted by BONY to the Company for the borrowing. Under this agreement, the Company incurred minimal interest expense for the years ended December 31, 2006 and 2005, respectively. At December 31, 2006 and 2005, the Company had no amounts payable to BONY. The Company maintains a line of credit agreement with PNC Bank. Under this agreement, the Company can borrow up to $75.0. Borrowings are guaranteed by ING AIH, with maximum aggregate borrowings outstanding at any time to ING AIH and its affiliates of $75.0 Under this agreement, the Company incurred minimal interest expense for the year ended December 31, 2006 and 2005. The Company had no amounts payable to PNC at December 31, 2006 and 2005. The Company maintains a line of credit agreement with Svenska Handelsbanken. Under this agreement, the Company can borrow up to $100.0 from Svenska. Borrowings are guaranteed by ING AIH, with maximum aggregate borrowings outstanding at any time to ING AIH and its affiliates of $100.0. Under this agreement, the Company incurred minimal interest expense for the year ended December 31, 2006. At December 31, 2006, the Company had no borrowings under this agreement. This agreement was not in affect at December 31, 2005. The Company borrowed $2.2 billion and repaid $2.2 billion in 2006 and borrowed $3.2 billion and repaid $3.2 billion in 2005. These borrowings were on a short-term basis, at an interest rate that approximated current money market rates and exclude borrowings from reverse dollar repurchase agreements. Interest paid on borrowed money was $.5 and $.8 during 2006 and 2005, respectively. Interest paid includes reciprocal loan interest discussed in Related Party Transactions note. 44 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The Company is the beneficiary of letters of credit totaling $265.3; terms of the letters of credit provide for automatic renewal for the following year at December 31, unless otherwise canceled or terminated by either party to the financing. The letters were unused during both 2006 and 2005. 16. Related Party Transactions Affiliates : Management and services contracts and all cost sharing arrangements with other affiliated ING U.S. life insurance companies are allocated among companies in accordance with systematic cost allocation methods. Assets and liabilities, and the related revenues and expenses recorded as a result of transactions and agreements with affiliates, may not be the same as those recorded if the Company was not a wholly-owned subsidiary of its parent. Administrative Services Agreement : The Company has entered into a services agreement with certain of its affiliated insurance companies in the United States (affiliated insurers) whereby the affiliated insurers provide certain administrative, management, professional, advisory, consulting and other services to each other. Net amount paid under these agreements was $219.5 and $172.6 for the years ended December 31, 2006 and 2005, respectively. Investment Management : The Company has entered into an investment advisory agreement and an administrative services agreement with ING Investment Management, LLC (IIM) under which IIM provides the Company with investment management and asset/liability management services. Total fees under the agreement were approximately $50.4 and $49.2 for the years ended December 31, 2006 and 2005, respectively. Reciprocal Loan Agreement : The Company maintains a reciprocal loan agreement with ING AIH to facilitate the handling of unusual and/or unanticipated shortterm cash requirements. Under this agreement, which expires December 31, 2010, the Company and ING AIH can borrow up to 2.0% of the Companys net admitted assets as of December 31 of the preceding year from one another. Interest on any borrowing is charged at the rate of ING AIH's cost of funds for the interest period plus .2%. Interest on any ING AIH borrowings is charged at a rate based on the prevailing interest rate of U.S. commercial paper available for purchase with a similar duration. Under this agreement, the Company incurred interest expense of $.4 and $.7 and earned interest income of $4.6 and $1.0 for the years ended December 31, 2006 and 2005, respectively. At December 31, 2006, the Company had no amounts payable to ING AIH and $133.4 receivable from ING AIH, which is recorded in other invested assets on the Balance Sheets. Tax Sharing Agreements : The Company has entered into federal tax sharing agreements with members of an affiliated group as defined in Section 1504 of the Internal Revenue 45 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Code of 1986, as amended. The agreement provides for the manner of calculation and the amounts/timing of the payments between the parties as well as other related matters in connection with the filing of consolidated federal income tax returns. The Company has also entered into a state tax sharing agreement with ING AIH and each of the specific subsidiaries that are parties to the agreement. The state tax agreement applies to situations in which ING AIH and all or some of the subsidiaries join in the filing of a state or local franchise, income tax or other tax return on a consolidated, combined or unitary basis. Customer Services Agreement : The Company has entered into a services agreement with ING Financial Advisers, LLC (ING FA) to provide certain administrative, management, professional advisory, consulting and other services to the Company for the benefit of its customers. Charges for these services are to be determined in accordance with fair value and reasonable standards with neither party realizing a profit nor incurring a loss as a result of the services provided to the Company. The Company will reimburse ING FA for direct and indirect costs incurred on behalf of the Company. Surplus notes : On December 29, 2004, ING USA Annuity and Life Insurance Company (ING USA) issued a 6.3% surplus note in the amount of $175.0 to the Company. The note matures on December 29, 2034. Payment of the note and related accrued interest is subordinate to payments due to policyholders, claimant and beneficiary claims, as well as debt owed to all other classes of debtors, other than surplus note holders, of the Company in the event of (1) the institution of bankruptcy, reorganization, insolvency or liquidation proceedings by or against the Company, or (2) the appointment of a Trustee, receiver or other Conservator for a substantial part of the Companys properties. Any payment of principal and/or interest made is subject to the prior approval of the Iowa Insurance Commissioner. For the year ended December 31, 2006, there was no interest paid or accrued. Capital Transactions : During the year ended December 31, 2006, the Company received a capital contribution of $200.0. 17. Guaranty Fund Assessments Insurance companies are assessed the costs of funding the insolvencies of other insurance companies by the various state guaranty associations, generally based on the amount of premium companies collect in that state. The Company accrues the cost of future guaranty fund assessments based on estimates of insurance company insolvencies provided by the National Organization of Life and Health Insurance Guaranty Associations (NOLHGA) and the amount of premiums written in each state. The Company has recorded $5.0 and $5.2 for this liability in accounts payable and accrued expenses as of December 31, 2006 and 2005, respectively. The Company has also recorded an asset in other assets of $3.8 and $4.3 as of December 31, 2006 and 2005, respectively, for future credits to premium taxes for assessments already paid. 46 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) 18. Unpaid Accident and Health Claims The change in the liability for unpaid accident and health claims and claim adjustment expenses is summarized as follows: (In Thousands) Balance at January 1 $ 1,383,413 $ 1,326,578 Less reinsurance recoverables 84,102 58,258 Net balance at January 1 1,299,311 1,268,320 Incurred related to: Current year 503,149 423,034 Prior years 8,187 (6,651) Total incurred 511,336 416,383 Paid related to: Current year 188,754 157,356 Prior years 274,385 228,036 Total paid 463,139 385,392 Net balance at December 31 1,347,508 1,299,311 Plus reinsurance recoverables 66,414 84,102 Balance at December 31 $ 1,413,922 $ 1,383,413 The liability for unpaid accident and health claims and claim adjustment expenses is included in accident and health reserves and unpaid claims on the Balance Sheets. 19. Retrospectively Rated Contracts The Company estimates accrued retrospective premium adjustments for its group life and health insurance business through a mathematical approach using an algorithm of the Companys underwriting rules and experience rating practices. The amount of net premiums written by the Company at December 31, 2006, that are subject to retrospective rating features are $95.9, that represented 11% of the total net group life premiums and $15.8, that represented 1% of the total net group health premiums written. The amount of net premiums written by the Company at December 31, 2005, that are subject to retrospective rating features are $99.0 that represented 12% of the total net group life premiums and $6.0, that represented 1% of the total net group heath premiums written. No other net premiums written by the Company are subject to retrospective rating features in either 2006 or 2005. 47 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) Direct Premium Written/Produced by Managing General Agents/Third Party Administrators Name of Managing Type of Type of Total Direct General Agent or Third Exclusive Business Authority Premiums Party Administrator Contract Written Granted Written (In Thousands) ReliaStar Record Keeping Yes Group Annuity Payment $ 108,640 ING Mid Atlantic Service Center Yes Deferred Compensation Payment 91,973 The aggregate amount of premiums written through managing general agents or third party administrators during 2006 is $218.8. 21. Subsequent Events Effective January 15, 2007, the Company entered into a Stock Purchase Agreement with SVS, a Delaware corporation, and Bolle, Inc., a Delaware corporation, pursuant to which SVS purchased all of the Company's right, title and interest in and to all the shares of SVS owned by the Company for a purchase price of $33.8 and according to the terms described in the Agreement. The transaction closed, pursuant to its terms, on January 26, 2007. The Company expects a gain of $30.7 to be reported in 2007. 22. September 11 Events The terrorist attacks of September 11, 2001 (the September 11 events), resulted in a tremendous loss of life and property. Secondarily, those events interrupted the business activities of many entities and disrupted the U.S. economy at many levels. In the past, businesses have incurred losses as a result of catastrophes such as earthquakes, hurricanes and even other terrorist attacks. However, the September 11 events are unprecedented in the United States in terms of the magnitude of the losses incurred and the number of entities affected. The following disclosures relating to the September 11 events are required: As of December 31, 2006, the Company had estimated gross reinsurance claims of approximately $125.8 for personal accident coverage, $181.7 for workers compensation coverage and retrocession recoveries of $105.5 for net incurred claims of $202.0 from the events of September 11, 2001. The remaining retrocession recoveries at December 31, 2006 were approximately $19.4. As of December 31, 2005, the Company had estimated gross reinsurance claims of approximately $124.7 for personal accident coverage, $192.2 for workers compensation coverage and retrocession recoveries of $103.4 for net incurred claims of $213.5 from the events of September 11, 2001. The remaining retrocession recoveries at December 31, 2005 were approximately $17.5. 48 RELIASTAR LIFE INSURANCE COMPANY Notes to Financial Statements Statutory Basis (Dollar amount in millions, unless otherwise stated) The Company notes that uncertainty remains regarding claim submissions and the number of occurrences from the events of September 11, 2001, but has recorded its best estimate as the current claim reserve reported as of December 31, 2006. The September 11, 2001 impact is based on Company estimates using information obtained from ceding companies and an external consultant. It is reasonably possible that a change in the Companys estimate will occur in the near term but the possible range of change cannot be determined. The Company does not have any environmental remediation obligations. 49 As filed with the Securities and Exchange Registration No. 333-92000 Commission on April 16, 2007 Registration No. 811-04208 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 14 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Select
